 426DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDKessel Food Markets,Inc., and Kessel Food Stores,Inc.andRetail Store Employees Union,Locals876 and 539, United Food and CommercialWorkers International Union,AFL-CIO-CLC.Cases 7-CA-20284, 7-CA-21213, and 7-CA-2140216 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 19 October 1984 Administrative Law JudgeIrwin Kaplan issued the attached decision. The Re-spondent, the General Counsel, and the ChargingParties each filed exceptions and supporting briefs.'The Respondent and the Charging Parties filed an-swering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered2 the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,3 andIThe Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and theparties' positionsThe Respondent's motions to remand for testimony regarding unem-ployment compensation fraud and to correct the transcript, opposed bythe General Counsel, are denied2The Respondent contends that the Board's consideration of thismatter violates the Respondent's due process rights because the Boardauthorized the General Counsel, under Sec 10(j) of the Act, to seek aninjunction against the Respondent in Federal district courtWe find nomerit in this contention The Board's 10(j) procedures do not deny a re-spondent due processHollandRantosCo,234 NLRB 726 In 3 (1978),enfd 583 F 2d 100 (3d Cir 1978)aThe Respondent and the Charging Parties have excepted to some ofthe judge's credibility findingsThe Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F.2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findingsIn affirming the judge's credibility resolutions, we do not rely on hisstatement in secIII,B, 1,(a),par 11, of his decision, that employee Rich-ard Haney's reference on cross-examination to the Respondent's counselas "my attorney" manifested an identification with the Respondent. Nordo we rely on the judge's statement in secIII,B,1,(b), par 17, that MaryMeacham's rhetorical question to Al Kessel, "Do you want the truth ordo you want the lie'?" in response to Kessel's inquiry about Greg Ortega,suggested a willingness to be less than forthrightWe also correct the following errors in the judge's decisionIn'sec 111,A, 1, par 26, the judge stated it was undisputed that no non-supervisory members of the Meat Cutters Union were hired in the meatdepartment when the Saginaw and Corunna stores opened Although therecord establishes that no former Kroger meat employees were hired byKessel at those locations, it does not show that Kessel hired no membersof the Meat Cutters Union Several of the employees Kessel hired intononsupervisory meat positions had prior meat experience For example,Gerda Duby had been employed as a meat wrapper by another companyuntil IDecember 1981 The record does not show whether she was amember of the Meat Cutters Union during her prior employment. In ad-dition, employee Richard Haney was hired by Kessel as a supervisor, butwas demoted to a nonsupervisory meat position after I day because of alack of experience Haney's previous employment was with a meat pack-conclusions, as modified, to modify the remedy,4and to adopt the recommended Order as-modifiedand set forth in full below.1.BACKGROUND AND SUMMARYAlbertKessel purchased three Kroger grocerystores in November 1981.5 Two of the stores werelocated in Saginaw, Michigan, and one in Corunna,Michigan.On 10 or 11 November 1981 Kessel informedSanford (Sam) Morris, a former Hamady colleague,that he had, the opportunity to purchase three gro-cery stores and offeredMorris a partnership.Morris refused the partnership, but offered to helpKessel get the business started. Kessel asked Morristo investigate the availability of store managers. On12or 13 November Morris contacted RichardHuffman, a former Hamady comanager, and askedif he would be interested in a position as store man-ager of one of three nonunion retail food stores. On19November Huffman accepted the offer to bemanager of the Corunna store.On 14 November, the day the Kroger storesclosed,Kessel told Morris that the stores he waspurchasing were Kroger stores. Kessel told Morrishe wanted the stores to be a high service, lowprice operation that would require a larger working companywhose employees were represented by the Meat CuttersUnionIn sec.III,B,1,(a), par16, the judge inadvertently statedthat the presi-dents ofLocals 876 and 539 testified that they had no knowledge of anybribe offersThe president of Local 876 did not testify at the hearingIn In33, the judgeinadvertently statedthatPresident Al Kessel in-structedManagerTom Sawyer to offerBruceKetcham part-time work,but nothis brother Tom Ketcham The record shows that Sawyer wasinstructedto offer work to Tom Ketcham, but not to his brother BruceIn sec III,B,4,par 13, the judge incorrectly reported the citation toGerry's IGA,238 NLRB 1141, 1144-1145, 1151 (1978), enfd 602 F2d1021 (1st Cir 1979).In fn 41,the judge erroneously reported the citation toClinch ValleyClinicHospital,213 NLRB 515 (1974), enfd 516 F 2d 996 (4th Cir. 1975)4 In accordancewith our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-termFederal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 U S C § 6621Interest onamounts accruedprior to 1 January 1987 (the effective date of the 1986amendmentto 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)5 Before purchasingthe three Kroger stores, Kessel had been executivevice president, treasurer,and directorforHamady Brothers Food Mar-kets.During his Hamadyemployment, Kessel had been involved in pur-chasing otherKroger storeson Hamady'sbehalfIn 1980Kessel recom=mended thatHamady open a package of 21 newly acquired Kroger storeson a nonunionbasis and not hire a majority of former Kroger employeesto avoid recognizingthe Union Hamady officials rejected Kessel's rec-ommendations In early summer1981 Kroger offered another group of 13stores, butHamady was not interested in purchasing these stores Howev-er,Hamady officials expressedsome interestin a smaller group of eightstores(two inSaginaw, oneinCorunna, and five in Flint) Hamady didnot purchase the stores,but in early November 1981 Kessel purchasedthe Saginawand Corunnastoresfor himselfWhen Kroger closed the three stores, Local 539 (the Meat CuttersUnion)represented the meat departmentemployees at the Saginaw andCorunna storesKroger's nonmeatemployees were represented by Local40 (later merged intoLocal 876)287 NLRB No. 47 KESSEL FOOD MARKETSforce than Kroger had, but with an emphasis onpart-time employees.Kessel suggested a ratio ofthree or four part-time employees to one full-timeemployee. Kessel told Morris that he planned tooperate the stores on a nonunion basis. Kessel final-ized the stores' purchase on 18 November.Interviewing for managerial positions occurredfrom 19 to 25 November. On 27 November a massapplication process for rank-and-file applicants forthe Saginaw stores took place. That morning, at abreakfastmeeting,Morris told Huffman, the Cor-unna store manager, that Kessel did not want todeal with the Union and directed him to hire lessthan 50 percent of Kroger personnel. Huffman tes-tified thatMorris questioned former Kroger em-ployee applicants about their feelings concerningthe Union. Huffman also testified that later on thenight of 27 November Kessel told his managerialstaff to be careful not to approach hiring 50 per-cent of former Kroger employees. According toHuffman, Kessel stated, "No way in hell did[Kessel]want the fucking Union to have penetra-tion into the stores, because if Kroger could nothave survived in that area with Union representa-tion, there's no way Kessel stores could." Huffmanalso testified that later that night Kessel told himprivately to stay under 50 percent of the Krogerwork force and under no circumstance should hehire anyone from the Meat Cutters Union.On 30 November applications for the Corunnastore were taken at the Michigan Employment Se-curityCommission (MESC) office in Corunna.Interviewing for the Corunna store began 1 or 2December. According to Huffman, Morris contin-ued to ask former Kroger employee applicantstheir opinion of the Union. Huffman testified thathe told former Kroger employee applicants duringinterviews that the store would be nonunion. Hestatedhe told two nonmeat employees that hecould not hire them because he was close to fulfill-ing the quota of former Kroger personnel.6According to Huffman, on 7 December, Kesseltold him and Bradley Wallen, the Corunna meatmanager, that he would not hire anyone from theMeat Cutters Union, despite Wallen's complaintsabout the inexperience of the meat personnel hired.The Saginaw stores opened 2 December and theCorunna store opened 9 December. A complaintissued 16 March 1982 in Case 7-CA-20284 and asecond amended consolidated complaint in Case 7-6Other supervisors also told applicants about quotas of Kroger em-ployees.Applicant Bonnie Flathau testified that Supervisor Mary Mea-cham told her not to be disappointed if she was not hired because theRespondent could only hire a certain percentage of former Kroger em-ployees or it would be in trouble with the Union Applicant JamesMcLaren testified that Supervisor Denise Henke told him that the Re-spondent had filled its quota of former Kroger employees.427CA-20284 issued 11 August 1982, alleging, interalia, thatKessel violated Section 8(a)(5), (3), and(1) of the Act by refusing to hire a majority offormer Kroger employees to avoid any "successor"obligation to recognize and bargain with theCharging Parties, and violated Section 8(a)(1) bytelling former Kroger employee applicants that theRespondent was restricting the number of formerKroger employees hired to avoid recognizing theUnion; that it could not hire any more formerKroger employees because it was close to hiring amajority of such employees; and that the Kesselstoreswould be nonunion. The complaint also al-leged that the Respondent violated Section8(a)(1)by interrogating applicants about their union sym-pathies.The judge found that the Respondent did notviolate Section 8(a)(1) of the Act by informingformer Kroger employee applicants that the storeswould operate nonunion or by interrogating appli-cants about why they believed the Kroger storesclosed.The judge found, however, that the Re-spondent did violate Section 8(a)(1) by telling ap-plicants that they were precluded from employ-ment because a quota or percentage of formerKroger employees had been established to avoiddealing with the Union. The judge also found thatthe Respondent violated Section 8(a)(3) and (1) oftheAct by discriminatorily limiting its hiring offormer Kroger employees at the Saginaw and Cor-unna stores.' The judge dismissed the 8(a)(5) and(1) allegation, finding that Kessel was not a succes-sor to Kroger's bargaining obligation at the threeSaginaw and Corunna stores and five Flint areastores subsequently purchased by Kessel (see dis-cussion below).We agree with the judge, for the reasons statedin sectionIII,B,3,A of his decision, that the Re-spondent's Saginaw and Corunna hiring practicesviolated Section 8(a)(3) and (1) of the Act. We alsoagree with the judge, for the reasons given in sec-tion III,B,2(3) of his decision, that the Respondentviolated Section 8(a)(1) of the Act by telling appli-cants at Saginaw and Corunna that they were pre-cluded from employment because of a quota offormer Kroger employees. For the reasons statedin section II below, however, we disagree with thejudge's conclusion in sectionIII,B,2(1) that the Re-spondent did not violate Section 8(a)(1) of the Actby telling applicants that the stores would operate'The judge didnot extend his finding to former Kroger employeesemployed at Saginaw andCorunna who did not apply for employmentwith the Respondent.The judgealso found that the 8(a)(3) violation didnot extendtoGreg Ortega,Susan Tahash,and Ricky Wisner, but didextend to other members of the Ortegafamily. 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnonunion.8We agree with the judge that the8(a)(5) and (1) allegations should be dismissed, but,for the reasons stated in section IV below, we donot fully agree with his, rationale.Kessel purchased five ^ additional Kroger storeslocated in Flint, Michigan, on 30 April 1982. On 12May ,1982 a mass application process took place,and on 16 May Kessel held' a meeting with formerKroger supervisors to evaluate the former Krogeremployee applicants.On 23 May the five Flintstores opened.-On 3 November' 1982 the charges inCase 7-CA-21402 were filed, alleging that Kesselhad engaged in the same discrimination in hiringformer Kroger employees at the Flint stores as atthe Saginaw and Corunna stores'and unlawfully re-fused to bargain with the Unions at the Flintstores. The complaint also alleged additional 8(a)(1)violations concerning statements allegedly made at,the Flint stores. A complaint issued on 10 Decem-ber 1982 and was amended 25 February 1983 toallege that the Respondent refused to bargain withthe Unions as representatives of employees in thetwo eight-store units (meat and nonmeat) consistingof the Saginaw, Corunna, and Flint stores.The judge found that the Respondent did notviolate Section 8(a)(3) and (1) of the Act by discri-minatorily limiting the hiring of former Kroger em-ployees at the Flint stores. Although we agree withthe judge that the Respondent did not violate Sec-tion 8(a)(3) and (1), we do not subscribe to his ra-tionale, as detailed in section III below. As notedpreviously,we agree with the judge's dismissal ofthe 8(a)(5) allegations, for the reasons stated in sec-'tion IV below. The judge also dismissed the 8(a)(1)allegations concerning statements allegedly madeby Supervisors Richard Knight and Tom Lazar.9The hearing in Case 7-CA-20284 opened on 20September 1982 and closed 7 October 1982. Huff-man, the Corunna store manager, testified againstthe Respondent 21 September 1982. That evening,Kessel held a meeting of the Corunna supervisorsand advised them, inter alia, that Huffman's testi-8We also disagree with the judge's conclusion in sec III,B,2,(b) of hisdecision that the Respondent did not violate Sec 8(a)(1) of the Act byinterrogating former Kroger employee applicants concerning their atti-tudes toward the Union Store Manager Huffman asked some applicantsat their interviews about their union feelings He also told them that thestores would be nonunionWe find the interrogations of applicants whowere not open union adherents, which occurred in the same conversa-tions as the unlawful nonunion statements (see discussionin sec II,below), were coercive regardless of what may have been the Respond-ent'suncommunicatedmotivations for seeking this information SeeChristie Electric Corp,284 NLRB 740 (1987) (interrogation violated Sec8(a)(1) when it was accompanied by an unlawful threat to do anything tokeep the union out and to not sign a contract) Because findings concern-ing other alleged interrogations would be cumulative, we find it unneces-sary to pass on them8No exceptions were filed to the judge's findings in secIII,B,2,(d) ofhis decision entitled "Other statements," concerning these alleged state-mentsmony reflected "inaccurate recall." 1 ° He told thestaff that Huffman would no longer have access tothe office and confidential data.On 23 September 1982 Wallen, the Corunnameat manager and friend of Huffman, also testifiedagainsttheRespondent.When Huffman andWallen returned to the store that evening, theywere told they were suspended with pay. On 16October they were discharged. A complaint inCase 7-CA-21213 issued on 9 November 1982 al-leging that the suspensions and discharges violatedSection 8(a)(4) and (1) of the Act.We agree with the judge, for the reasons statedin sec. III,B,4 of his decision, that the Respondentviolated Section 8(a)(1) of the Act by suspendingand later discharging Huffman and Wallen becausethey testified against the Respondent at the hearingin Case 7-CA-20284.11II.NONUNION STATEMENTSThe judge found that Kessel officials informedformer Kroger employee applicants that the storeswould operate nonunion.12 The judge, however,citingNLRB v. Burns Security Services,406 U.S.272 (1972), andHoward Johnson Co. v. Detroit LocalJoint Executive Board,417 U.S. 249 (1974), did notfind the statements coercive.He reasoned that,absent successor obligations, the Respondent wasfree to commence operations on a nonunion basis,as it told applicants. The judge was also not per-suaded `that the Respondent, rather than the appli-cants, first brought up the subject of the Respond-ent's nonunion status.10 In secIII,B,4,par 5 of his decision, the judge stated that "Kesselsummoned the Corunna store's supervisors to a meeting to tell them oftheir colleague's betrayal " The Respondent contends that the judge's"use of such prejudicial terminology is hardly warranted " We do notadopt the judge's terminology`11The judge found it unnecessary to decide whether this misconductalso violated Sec 8(a)(4)12The record discloses the following testimony regarding "nonunion"statements made by the Respondent's agents Some of these statementswere made to former Kroger employee applicants at the Saginaw andCorunna stores and some were made to applicants at the Flint stores sub-sequently acquired by Kessel At Saginaw and Corunna, Richard Huff-man testified that he told applicants during their interviews that thestoreswould be nonunion Applicant Bonnie Flathau testified that SamMorris asked if she would mind working for a nonunion store ApplicantThressa Porter testified that Sam Morris told her the Company would benonunion (Morris' statement was in response to Porter's question, whichshe asked after he asked her how she felt about the Union) ApplicantDavid Dickerson testified that Sam Morris told him the stores would benonunionAt Flint, applicant Jeffrey Poisson testified that Supervisor TomSawyer told him that there was a chance the stores would be nonunion,but that it would be up to the employees after the stores opened Appli-cant Daniel Lancto testified that Respondent Vice President Tim Kesselasked him if he realized the Company was going to be nonunion Appli-cant Bruce Ketcham testified that Al Kessel asked him if he understoodthe stores would be nonunion Applicant Tom Ketcham testified that AlKessel said the stores would open as nonunion stores Applicant JanetColburn testified that Supervisor Roy Brody told her that the storeswould not have a union when they opened KESSEL FOOD MARKETS429The Charging Parties contend that the judgemisinterpretedBurnsandHoward Johnson,and thatan employer is not always free to commence oper-ations on a nonunion basis. They further argue,contrary to the judge's finding, that the Respond-ent, not the applicants,inmost instances initiatedthe discussion about the stores' nonunion status.They also contend that even if the applicants didinitiate the discussion,the statements are neverthe-lesscoercive and violate Section 8(a)(1).13Weagree with the Charging Parties.BurnsandHowardJohnsonhold that although a purchasing employerhas no obligation to hire the seller'sunionized em-ployees, it may not refuse to hire those employeessolely because they are union members or to avoidbeing required to recognize the union. UnderBurns,the purchasing employer has an obligationto recognize and bargain with the union if a major-ity of the purchaser's employees were previouslyemployed by the seller and were represented bythe union. Thus, the employer does not knowwhether it will beunion or nonunion until it hashired its work force. When an employer tells appli-cants that the company will be nonunion before ithires its employees, the employer indicates to theapplicants that it intends to discriminate against theseller'semployees to ensure its nonunion status.Thus, such statements are coercive and violate Sec-tion 8(a)(1). SeePotter'sChalet Drug,233 NLRB15, 20 (1977), enfd. mem. 99 LRRM 3327 (9th Cir.1978);Love'sBarbequeRestaurantNo.62,245NLRB 78, 124 (1979), enfd. in pertinent part 640F.2d 1094 (9th Cir. 198 1).14III.HIRING PRACTICES AT FLINTAs stated above, we find that although the Re-spondent violated Section 8(a)(3) and (1) by dis-criminatory hiring at Saginaw and Corunna, theRespondent did not violate Section 8(a)(3) and (1)by its hiring practices at Flint.We do so for thefollowing reasons.On 12 May 1982 a mass application process tookplace, during which applicants were interviewedfor positions at the Flint stores. On 16 May Kesselmet with four Kessel managers previously em-ployed at Kroger. At the meeting, Kessel asked13The General Counsel argues that the nonunion statements were co-ercive because they were made in the context of other 8(a)(1) and (3)violations14We further find that the evidence does not support the judge's find-ing that the applicants themselves first brought up the subject of theUnion For example,although the evidence shows that applicant ThressaPorter asked Morris whether the Company was union or nonunion, shedid so only after he asked her how she felt about Kroger and the UnionTom Ketcham,Bruce Ketcham,and David Lancto all testified that theydid not initiate any discussion about the stores' nonunion status RichardHuffman testified that he told applicants the stores would be nonunionIn any event,we find the statements coercive whether the applicantsthemselves brought up the subject of the Unioneach manager to rate the former Kroger employeeapplicants as excellent,good,only average, orpoor.The former Kroger employee applicantswere hired on the basis of these evaluations. Kesselstated at the meeting that there were no quotas offormerKroger employee applicants.15We findadequate business justification for Kessel's hiringdecisions resulting from the 16 May evaluationprocess. 16In the nonmeat unit, represented at Kroger byLocal 40 (later Local 876), out of approximately 98former Kroger employee applicants not hired byKessel as supervisors,Kessel offered employmentto65 (approximately 66 percent) and 59 werehired. In the meat unit, represented at Kroger byLocal 539, out of approximately three formerKroger employee applicants not hired as supervi-sors, two (approximately 67 percent) were offeredemployment and one was hired.In addition, although not relied on by the judge,therewas evidence that the Respondent actuallysought out former Kroger meat employees becauseof a shortage of qualified meat department employ-ees. Patrick Haley, a former Kroger meatcutter andLocal 539 member, testified without contradictionthatKessel hired him and asked him to solicit ap-plications from other meat employees. AccordingtoHaley, the Respondent hired- several of thoseformer Kroger meat employees Haley contacted.Haley testified that a shortage of qualified meatemployees existed because when Kroger closed theFlint stores in December 1981, most of the meatemployees transferred to otherKroger stores.Haley testified that by 17 May 1982, all formerisThe Charging Parties contend that underSpencer Foods,268 NLRB1483 (1984),enfd in part,denied in part,and remanded 768 F 2d 1463(D C Cir 1985),the 16 May evaluation session was itself discriminatoryagainst the former Kroger employees The Charging Parties argue thatthe Respondent applied its hiring,criteria less rigidly to new employees inorder to inhibit the hiring of former Kroger employees InSpencer Foods,however, the employer hada pretextual antinepotism rule that disquali-fiedmost of the former work force Here,therewere no such criteriathat had the effect of disqualifying most of the former Kroger employeesIn addition, those former Kroger employee applicants who could not beevaluated, because none of the former Kroger managers knew them,were presumed employableRegarding cashier positions,only non-Kroger applicants were tested,as the Respondent presumed that thoseformer Kroger employee applicants who were rated good or excellenthad the skills to perform the job16Thejudge found that as a result of the evaluation process, Kesselhired 79 of 120 former Kroger Flint employee applicants and offered em-ployment to approximately 7 or 8 others The judge, however, failed inhis statistical analysis to take into account that 19 of the 79 were hiredinto supervisory positionsThe issue, however, is whether Kessel dis-criminated against former Kroger employees for nonsupervisory posi-tionsThus,the judge's finding that Kessel offered employment to 72 5percent of the former Kroger employees who applied at Flint is notuseful in analyzing whether Kessel discriminated in hiring for nonsupervi-sory positions Further, as this case involves two separate units (meat andnonmeat),which were represented at Kroger by two separate unions, webelieve that alleged discrimination against unit employees and allegedsuccessorship must be analyzed in each unit separately 430DECISIONS OF THENATIONALLABOR RELATIONS BOARDKroger-Flintmeat employees were working inotherKroger stores. Thus most former Kroger-Flintmeat department employees were not avail-able for employment with Kessel and did notapply.Of the 323 unit employees Kroger employed atthe Flint stores before closing, only 120 applied toKessel.Although the Charging Parties and theGeneral Counsel contend that the other formerKroger employees were discouraged from applyingbecause they believed it would be futile, that con-tention has not been substantiated. 17Therelativelylow number of Kroger applications was as likelydue to the 5-month hiatus between Kroger's clos-ing and Kessel's opening or the nature of the posi-tions(predominantly part-time),or Kessel's lowerwages and benefits.18During the hiatus,a complaint had issued con-cerning Kessel'shiring practices at Saginaw andCorunna.The Charging Parties argue that thiscaused the discriminatory hiring at Flint to bemore carefully concealed. We agree with the judgethat there was no direct evidence that any state-ments concerning a quota at Flint were made orthat discrimination against Kroger applicants con-tinued.19 Although Kessel still preferred the storesto be nonunion,20 this does not establish that hecontinued to discriminate at Flint.Kesselwasaware, as a result of the complaint in Case 7-CA-20284, that his hiring procedures would be closelyscrutinized. In view of the 5-month hiatus betweenthe discrimination at Saginaw and Corunna and thehiring at Flint,the intervening complaint,the lackof evidence of any new quota statements,Kessel'scredited statement to his Flint managers that hewas not concerned with quotas, and the legitimatebusiness justification for the Flint hiring decisionsresultingfrom supervisoryevaluations,we find the17 See discussion of the alleged appearance of futility in sec.IV, infra.18An examination of R Exhs. 37 and 25(D) and(E) establishes thatformer Kroger employees were hired by Kessel at significantly lowerwage rates than they received at Kroger. For example,Robert Bain'ssalary while at Kroger was $10.31 per hour,but he was hired by Kesselat a salary of $6.75.Cashier Jean Whalen's salary at Kroger was $10.31per hour,but she was hired by Kessel at $5.50 Terry Lazar worked forKroger for$10.37, but was hired by Kessel for $5.50In addition,a comparison of R. Exh. 29 and G.C. Exhs.2 and 3 re-veals,inter alia,that Kroger employees received seven personal days offin addition to six holidays,whereas Kessel employees only receive sixholidays.Kroger employees also had dental and optical benefits.Kesselalso did not yet have a retirement plan, as did Kroger,although it wascommitted to having one no later than I July 1983.19The Charging Parties and the General Counsel argue that the Re-spondent's unlawful discharge of Supervisors Huffman and Wallen pre-vented any supervisors from testifying against the Respondent at thehearing concerning the Flint allegations.Although we recognize thechilling effects of such discharges,we decline to infer that absent the dis-charges,direct evidence of discrimination against former Kroger employ-ee applicants at Flint would have been presented.80 Kessel told Roy Brody,the director of store operations,that he pre-ferred that the stores be nonunion,and at a 7 May meeting Kessel andBrody so informed the newly hired store managers.evidence is not sufficient to show that Kessel dis-criminated against former Kroger employees atFlint.We therefore find that the Respondent'sFlint hiring practices did not violate Section 8(a)(3)and (1) of the Act.21IV. 8(A)(5) AND (1) ALLEGATIONSWe agree with the judge that the 8(a)(5) and (1)allegations should be dismissed.We do not, howev-er, fully agree with the judge's rationale. The Gen-eral Counsel alleged that the Respondent unlawful-ly refused to recognize Local 876 as representativeof its nonmeat employees in an eight-store unit andLocal 539 as representative of its meat departmentemployees in an eight-store unit.The judge found that the Respondent did notviolate Section 8(a)(5) and (1) of the Act in refus-ing to recognize the Unions because it was notKroger'ssuccessor for collective-bargaining pur-poses.He found no successorship because of a lackof continuity in the business enterprise,the hiatusin operations, the union disaffection a majority offormer Kroger applicants expressed, and the factthat the Unions do not represent a majority of theRespondent's employees.The Charging Parties and the General Counselargue that Kessel is a successor to Kroger's bar-gaining obligations because,underLove'sBarbequeRestaurantNo. 62,above, 245 NLRB 78, once adiscriminatory scheme is demonstrated,allthepredecessor's employees are 8(a)(3) discriminatees,and there is a presumption that,but for the discrim-ination,amajoritywould have survived. TheCharging Parties and the General Counsel alsoexcept to the judge's conclusion that Kessel's em-phasis on part-time employees and its lower payand benefits significantly diminished the continuityof the enterprise between Kroger and Kessel. Theyargue that any successor has a right to make suchinsignificant changes.They further except to thejudge'sconclusion that the union disaffection,which some of the former Kroger employee appli-cants expressed,raises a question about continuingmajority support for the Unionandmilitatesagainst a successorship finding.We find thatthe Respondent is not a successortoKroger'sbargaining obligation.We find thateven if Kessel had hired all the former Kroger em-ployees who applied to Kessel and whom Kesseldid not hire into supervisory positions, formerKroger employees would nevertheless not consti-tute a majority of Kessel's work force in either the81We find the isolated"nonunion"statements made to applicants atFlint (described at fn 12,par 2 above)insufficient to establish the exist-ence of a discriminatory scheme at Flint. KESSEL FOOD MARKETS431meat or nonmeat unit. Of the approximately 57Kessel meat unit positions in all 8 stores, only ap-proximately' 7 former Kroger employees applied.Of the approximately 554 Kessel nonmeat unit po-sitions in all 8 stores, only approximately 161former Kroger employees applied. Thus, if the Re-spondent had hired all former Kroger employeeapplicants, the former Kroger employees wouldconstitute approximately 12 percent of the meatunit and 29 percent of the nonmeat unit.22Under the circumstances of this case, we furtherfind that the Kroger nonapplicants should not beconsidered discriminatees and should not be count-ed in determining` whether 'a majority of Kessel'swork force in the two units consists of formerKroger employees. Nonapplicants have been con-sidered discriminatees in situations when an em-ployer discourages the predecessor's employeesfrom applying by statements indicating that appli-cationwould be futile because of their unionizedstatus,23 or when an employer structures its hiringprocess to prevent the predecessor's employeesfrom applying.24Nonapplicants have also' beenconsidered discriminateeswhen an employer de-clines to hire any of the predecessor's employeesfor unlawful considerations.25We agree with the judge that the record doesnot support a finding that a significant number ofKroger employees failed to apply because they be-lieved it would be futile, or were prevented fromapplying because of Kessel's initial "blind" adver-tisements discussed below.-Although the Respondent told applicants thatthe Company would be nonunion and told four ap-plicants about a quota of former Kroger employ-ees, there is no evidence that the Respondent'sstatements deterredKroger employees, generallyfrom applying to Kessel. SeeHouston DistributionServices,227 NLRB 960, 967 fn. 15 (1977), enfd.573 F.2d 260 (5th Cir. 1978), cert. denied 439 U.S.1047(1978) .26The Respondent did not conceal the applicationsprocess to prevent Kroger employees from apply-ing.Although Kessel initially placed a "blind" ad-vertisement for supervisory personnel at Saginawand Corunna and interviewed those applicants at amotel, we do not believe that Kessel was intention-allyconcealing the hiring process to preventKroger employees from applying. The advertise-ments were not for bargaining unit employees, butsupervisory positions.The judge found, and weagree, that, unlike the employer inLove's Barbeque,Kessel had a legitimate business justification forthis hiring procedure because, at the time the ad-vertisements were placed, Kessel had not yet final-ized the stores' purchase.We also find that Kessel would not have hiredallKroger's work force but for unlawful consider-ations.Kessel's rapid service customer operationrequired a larger work force composed of morepart-time employees than Kroger's.27 We find thatKessel's increase in employee complement and em-phasison part-time employees were based onlawful business reasons and were not utilized forthe purpose of avoiding successorship obligations.Because of its need for a larger work force thanKroger, the Respondent was required to seek appli-cations from the public. Furthermore, many of theformerKroger employees transferred to otherKroger stores after the stores closed. In Flint, 5months elapsed before the stores reopened andmany former Kroger employees were no longeravailable for employment.Because we find that the nonapplicants are notdiscriminatees, and the number of former Krogerapplicants, combined with the dozen or so givenfalse information, is not sufficient to constitute amajority of Kessel's employees in either a meat ornonmeat unit, we conclude that the Respondent isnot a successor to Kroger's bargaining obligationwith either Union.2822 Even adding the dozen or so employees to whomHuffman gavefalse information about job openings (see discussion, infra, fn 26)to these161 applicants, and assuming that all that total would have been hired butfor the Respondent's discrimination, the Union still would nothave a ma-jority in thenonmeat unit23Sherwood Trucking Co,270 NLRB 445, 447-448 (1984), enf denied775 F2d 744 (6th Cir 1985),StateDistributingCo,282 NLRB 1048(1987). (several employees in the predecessor's 11-employeeunitweretold either that the successor would not hireunion members, or that itwould not hire employees from the predecessor's unit,or that at had al-ready hired the only two of the predecessor's unit employees that it waswilling to hire)24Love's Barbeque,above25Foodway of El Paso,201 NLRB 933, 938 (1973), enfd 496 F 2d 117(5th Cir 1974)26We are willing to assume, however, that a dozen or so ex-Krogeremployees may have been deterred from making formal applications-those whom, according to Huffman's testimony, he falsely told, on theday that they contacted him, that no cashiers' positions were available atthat timeWe cannot conclude that this falsestatementto these employ-ees created a generalized climate of futility, particularly because of thefact that the Respondent was actually hiring a number of former KrogeremployeesHowever, although we do not know who these employeeswere or whether their inquiry to Huffman about possible jobs discour-aged them from making a more formal application later, we include thempotentiallywithin the class of actual applicantscovered bypar. 2(a) ofthe Order,so that they can be made whole if they are identified in com-pliance as persons who would have been hired but for the discnmmatotyhiring practices See generallyNLRBv Iron WorkersLocal433,600 F 2d770, 777-779 (9th Cir1979), cert denied445 U S 915(1980) (permittingindividuals within a discriminated-against class to be identified in compli-ance)27 Thejudge found that when all 8 Kroger stores closed,there wereapproximately 497 employees in all Full-time employees outnumberedpart-time employees 3-to-1 By contrast,Kessel employed approximately611 employees,but favored part-time employeesover full-time employeesapproximately 3-to-128 Because of our finding of a lack of continuity in the work force,which precludes imposing a successor bargaining obligation on the Re-Continued 432DECISIONSOF THE NATIONALLABOR RELATIONS BOARDIn light of our finding of additional violations,we shall issue Amended Conclusions of Law and anew Order and notice to employees.AMENDED CONCLUSIONS OF LAW4.Substitute the following for Conclusion of Law"4. By telling job applicants that it would oper-ate its stores nonunion,by telling the applicantstheycould not be hired because it had a quota offormerKroger employees,and by interrogatingthem about their attitudes toward the Union, theRespondent has violated Section 8(a)(1)of theAct."ORDERThe National Labor Relations Board orders thattheRespondent,Kessel Food Markets, Inc. andKessel Food Stores, Inc., Saginaw, Corunna, andFlint,Michigan, its officers, agents, successors, andassigns, shall1.Cease and desist from(a) Establishing discriminatory hiring practices tolimit the hiring of applicants formerly employed bythe Kroger Company in its Saginaw and Corunnastores to avoid dealing for collective-bargainingpurposes with Locals 876 and 539, United FoodandCommercialWorkers InternationalUnion,AFL-CIO-CLC.(b) Interfering with, restraining, or coercing em-ployees in the exercise of their Section 7 rights bysuspending 'and discharging supervisors becausethey give testimony under the Act.(c)Telling job applicants that they cannot behired because of a quota of former Kroger employ-ees.(d)Telling job applicants that its stores will op-erate nonunion.(e) Interrogating job applicants about their atti-tudes toward the Union.(f) In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed them in Section 7 of theAct.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer all applicants who would have beenhired at the Respondent's Saginaw and Corunnastores but for the Respondent's unlawful discrimi-nation,employment in the positions for which theyspondent, we find it unnecessary to pass on whether there was continuityin the business enterprise notwithstanding the differences in operation be-tween Kroger and Kessel SeeFall River Dyeing & Finishing Corp. vNLRB,482 U S 27 (1987)We do not rely on the judge's finding of union disaffection based oninterrogation of applicants at their interviews There is no evidence that amajority of Kessel's employees expressed union disaffectionwould have been -hired or, if those positions nolonger exist, to substantially equivalent positions,dismissing, if necessary, any persons hired to fillsuch positions.(b)Make those applicants the Respondent wouldhave hired but for its unlawful discriminationwhole for any loss of earnings and other benefitssuffered as a result of the discrimination againstthem, in the manner set forth in the remedy sectionof the judge's decision.(c)Offer Richard Huffman and Bradley Wallenimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the remedy section of the judge's decision.(d)Remove from its files any reference to theunlawful suspensions and discharges and notify theemployees and supervisors in writing that this hasbeen done and that the suspensions and dischargeswill not be used against them in any way.(e)Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze - theamount of backpay due under the -terms of thisOrder.(f)Post at its Saginaw, Corunna, and Flint,Michigan stores, copies of the attached noticemarked "Appendix."29 Copies of the notice, onforms provided by the Regional Director forRegion 7, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained. for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are, customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.29 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the National,Labor Relations Board " KESSEL FOOD MARKETS433APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT establish discriminatory hiringpractices to limit the hiring of applicants formerlyemployed by the Kroger Company inour Saginawand Corunna stores to avoid dealing for collective-bargaining purposeswithLocals 876 and 539,United Food and Commercial WorkersInternation-alUnion, AFL-CIO-CLC.WE WILL NOT interfere with, restrain, or coerceyou in theexerciseof your Section 7 rights by sus-pending and discharging supervisors because theygive testimony under the Act.WE WILL NOT tell job applicants that theycannot be hired because of a quota of formerKroger employees.WE WILL NOT tell job applicants that our storeswill operate nonunion.WE WILL NOT interrogate job applicants abouttheir attitudes toward the Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you in Section 7 ofthe Act.WE WILL offer all applicants who would havebeen hired at our Saginaw and Corunna stores butfor our unlawful discrimination, employment in thepositions for which they would have been hired or,if these positions no longer exist,to substantiallyequivalent positions,dismissing,ifnecessary, anypersons hired to fill such positions.WE WILL make those applicants we would havehired but for our unlawful discrimination whole forany lossof earningsand other benefitssuffered as aresultof thediscrimination against them.WE WILL offer Richard Huffman and BradleyWallen immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions,without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed, and WE WILL make them wholefor any loss of earnings and other benefits sufferedas a resultof thediscrimination against them.WE WILL remove from our files any reference tothe unlawful suspensions and discharges and WEWILLnotify the employees and supervisors in writ-ing that this has been done and that the suspensionsand discharges will not be used against them in anyway.KESSEL FOOD MARKETS, INC. ANDKESSEL FOOD STORES, INC.George D. Mesritz,Esq.,for the General Counsel.JosephF.Martin,Esq.,andRobert J.Chovanec,Esq.(Warner,Norcross & Judd),of GrandRapids,Michi-gan, for the Respondent.Mary EllenGurewitz,Esq. (Marston,Sachs,Nunn,Kates,Kadushin&O'Hare,P.C.),ofDetroit,Michigan, forthe Charging Parties.DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge. The alle-gations inCase 7-CA-202841 were tried before me inFlint,Michigan, from September 20 to 23, and from Oc-tober 4 to 7, 1982. Principally, it was alleged that in mid-November 1981 Kessel Food Markets, Inc.2 (RespondentorKessel)purchased from The Kroger Company(Kroger)three retail grocery stores(supermarkets), lo-cated in Saginaw and Corunna, Michigan,and concern-ing Kessel,discriminatorily refused to hire a majority offormer Kroger employees to avoid any obligation as"successor" to recognize and bargain with the ChargingParties in violation of Section 8(a)(5), (3), and (1) of theAct.Subsequent to the close of the aforenoted hearing, anew complaint dated November 9, 1982, issued in Case7-CA-21213 alleging that Respondent suspended on Sep-tember 23, 1982, and then discharged on October 14,1982, two supervisors who had testified adversely to Re-spondent in the aforenoted previously litigated case(Case 7-CA-20284). A further complaint issued on De-cember 10, 1982, inCase 7-CA-21402 against Respond-ent alleging that Kessel engaged in substantially the sameconduct as alleged in the the aforenoted previously liti-gated case, regarding five additional Kroger stores pur-chased by the Respondent located in the Flint,MichiganareainMay 1982, thereby further violating Section8(a)(5), (3),and (1) of the Act.sCounsel for the General Counsel, by separate motionsdated December 13, 1982, and December 22, 1982, re-spectively,moved to reopen and consolidate Case 7-CA-20284 with the other two outstanding complaints(Cases 7-CA-21402 and 7-CA-21213). The motionswere grantedby Order dated February 4, 1983, "for thepurpose of further hearing on the allegations on theIPrior to the opening of the original hearing,Case 7-CA-20080 hadsettled and,by Order,was severed from Case7-CA-20284.2 For reasons noted infra; Kessel Food Markets, Inc, and Kessel FoodStores,Inc., constitute a single employer within the meaning of Sec. 2(2)of the NationalLaborRelations Act(the Act).sLocal 876 appears in the caption as amended at the hearing. Therecord disclosed that the ChargingUnion,RetailStoreEmployeesUnion,Local 40, UnitedFood and Commercial Workers InternationalUnion,was mergedinto Local876 on July 1, 1982, and as such, Local876 became the successor union. 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlatter two cases and decision in the consolidatedcases intheir entirety." (G C. Exh. 1(x).) Additionally, Case 7-CA-21402 was amended further to allege principally thatKessel Food Markets, Inc., and Kessel Food Stores, Inc,constitute a single employer within the meaning of theAct and that employees employed at all eight retail su-permarkets purchased by Kessel comprise the appropri-ate units for the respective Charging Unions. (G.C. Exh.l (cc).)Stillfurther, it is alleged that Respondent, by andthrough certain named supervisors and/or agents, by in-forming applicants for employment that Respondent wasrestricting the number of former Kroger employees to behired in order to avoid having to recognize the ChargingUnions; by informing employment applicants that Re-spondent would operate its facilities on a nonunion basis;by informing prospective employees that they could notbe hired because of their picketing activities and/orother union support; by coercively interrogating pro-spective employees regarding their union sympathies;and, by engaging in related acts and conduct, independ-ently violated Section 8(a)(1) of the Act.On the other hand, Respondent, in its several answersto the various complaints and amended complaints,denied all allegations that it committed any unfair laborpractices. In particular, Respondent, inter alia, denied thesuccessor allegation or that its hiring practices were con-ceived as carried out, for purpose of avoiding any suc-cessor obligations to recognize and bargain with theCharging Unions. Additionally, regarding the 8(a)(5) al-legations,Respondent denied that the two Saginawstores and a third store in Corunna comprised an appro-priate unit as originally alleged, and Respondent, relyingon Section 10(b) of the Act as an affirmative defense, as-serted that the General Counsel is precluded from estab-lishing that all eight retail grocery stores purchased byKessel comprise an appropriate unit, as subsequently setforth in the amended complaint in Case 7-CA-21402,dated February 25, 1983.Regarding the independent 8(a)(1) allegations,Re-spondent either denied them factually or, where state-ments were admittedly made regarding the Union, theywere assertedly noncoerciveThe reopened hearing was conducted in Burton,Michigan, on May 16-20, and June 1, 1983. In all, some65 witnesses testified during the course of this protractedhearing.As will be discussed more fully, infra, the alle-gations turn largely on credibility resolutions.IssuesThe principal issues are:1.Whether the Respondent is a successor employerand as such, whether its refusal to recognize and bargainwith the Charging Unions is violative of Section 8(a)(5)and (1) of the Act.2.Whether a companywide unit is appropriate for col-lective-bargaining purposes, as alleged in the amendedcomplaint in Case 7-CA-21402, noting, inter alia, Re-spondent's 10(b) defense.3.Whether Respondent discriminatorily refused to hirea majority of Kroger employees to avoid any obligationas successor to recognize and bargain with the ChargingUnions, in violation of Section 8(a)(5), (3), and (1) of theAct4.Whether Respondent suspended on September 23,1982, and then discharged on October 14, 1982, two stat-utorysupervisors(RichardHuffman and BradleyWallen), because they had given testimony adverse toRespondenvat the hearing in Case 7-CA-20284.5.Whether Respondent, by and through its supervisorsand/or agents, independently violated Section 8(a)(1) ofthe Act, by, inter alia, interrogating employment appli-cants about their union sympathies; informing employ-ment applicants that Respondent was restricting thenumber of former Kroger employees to be hired in orderto avoid having to recognize the Charging Unions; in-forming employment applicants that Respondent wouldoperate its facilities on a nonunion basis; informing pro-spective employees that they will not be hired because oftheirpicketing activities and/or other union support;and, by engaging in related acts and conduct.On the entire record, including my observation of thedemeanor of the witnesses, and after careful consider-ations of the posttrial briefs, I find as follows:1.JURISDICTIONKessel Food Markets, Inc., and Kessel Food Stores,Inc. (collectivelyKessel or Respondent) are Michigancorporations and constitute a single employer relation-ship within the meaning of Section 2(2) of the Act.4 Atall times material, Respondent has maintained its princi-pal office and place of business at G-4288'West PiersonRoad, in the city of Flint and State of Michigan, and isengaged inthe business of operating eight retail super-market stores, all located in the State of Michigan. Con-cerning the aforenoted business operations, during a 12-month representative timeframe, Respondent has derivedgross revenue in excess of $500,000. During the sametimeframe, Respondent has caused to be transported anddelivered to its Michigan supermarket stores, food, gro-ceries, and other goods and materials valued in excess of$50,000, of which, food, groceries, goods, and materialsvalued in excess of $50,000 were received from other en-terprises, including, inter alia, The Kroger Company, lo-cated in the State of Michigan, each of which other en-terprises had received the food, groceries, goods, andmaterials delivered to Respondent directly from pointslocated outside the State of Michigan.It isundisputed, the record disclosed, and I find, thattheRespondentisanemployer engaged in commercewithin the' meaning of Section 2(6) and (7) of the Act.Further, as noted previously, the record disclosed, and I°The parties stipulated, the record disclosed, and I find that AlbertKessel owns all the stock and is the president of both corporations Fur-ther,Albert Kessel has formulated and implemented identical labor rela-tions policies, including wages, benefits, and job classifications regardingallemployees of both corporations Both corporations utilize a singlepayrollStillfurther,employees of all eight stores share substantialcommon supervision, and supervisors and employees have transferredfrom the Saginaw/Corunna stores to the Flint stores Although Respond-ent does not concede the legal conclusion of a single employer relation-ship, the record disclosed, and I find, that the two companies comprise asingle-integrated business, as alleged KESSEL FOOD MARKETSfind, that Respondentis also a singleemployer within themeaning of Section 2(2) of the Act.II.LABORORGANIZATIONS INVOLVEDIt is alleged,theRespondent does not dispute, therecord disclosed,and IfindthatLocals 876 and 539,United Food and Commercial Workers InternationalUnion,AFL-CIO-CLC (separatelyalso Locals 876 and539 and collectively the Charging Parties or the Charg-ing Unions),are, and have been at all times material,labor organizations within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of Events1.Case 7-CA-20284InNovember1981,AlbertKessel purchased threeKroger stores in the State of Michigan:two in Saginaw,and a third in Corunna,and formed Kessel Food Mar-kets, Inc. Immediately prior thereto,Kessel was execu-tive vice president,treasurer,and director for HamadyBrothers Food Markets,Inc. (Hamady),a current com-petitor.All told, Kessel served Hamady in various mana-gerial capacities over a period of 8-1/2 years. As Ha-mady's chief financialofficer,Kessel, inter alia, had beendeeply involved in the purchase of other Kroger stores,including the Saginaw/Corunna stores that he subse-quently acquired for himself.In 1980 Kessel helped to put together a package inwhich Hamady purchased 21 Kroger stores in westernand northern Michigan. Charging Union Local 539 andother locals of the Retail Clerks Employees Union repre-sented those Kroger employees under collective-bargain-ing agreements.Kessel recommended that those storesopen nonunion,and according to Hamady officials, sug-gested thattheyhire non-Kroger employees to avoidsuccessor obligations.Thus,AlexDandy,Hamady'spresident,chief executive,and chairman of the board,testified thatKessel complained about high union con-tract rates and recommended not hiring Kroger employ-ees so that the stores would open nonunion.Further,Norman Griffin, Hamady'spersonnel manager, in 1980testified thatKessel expressed to him at that time thatHamady not hire a majority of Kroger employees inorder to avoid recognizing the Union.Kessel acknowledged that he objected to the wagerates under the Kroger-Union or Hamady-Union con-tracts as too high;however, he asserted that he merelytoldDandy that Hamady did not have to accept thosecontracts.Although Kessel denied that he told Hamadyofficials not to hire Kroger employees,he admitted thathe recommended that the stores open nonunion. Dandyconsidered Hamady a union company and rejected anynotion that the stores open on a nonunion basis. A ma-jority ofKroger employees were retained and the 21formerKroger stores continued to be carried underunion contract.In the early summer of 1981,Kroger offered anotherpackage of 13 stores, all located in eastern Michigan, in-cluding the three store Saginaw/Corunna combination435referred to previously.Dandy expressed no interest atthat time in acquiring additional Kroger stores becausethe initial 21 stores did not prove profitable.However,he expressed some interest a few months later when helearned that Kroger was closing the two stores in Sagi-naw and a third in Corunna and probably five stores inFlint,Michigan.Thus,Dandy had Kessel meet withKroger representatives to explore the feasibility of thissmaller eight-storepackage.Hamady already had anumber of stores in the Flint, Michigan area.According to Kessel,in October 1981, Dandy rejectedhis recommendation that Hamady purchase all eightstores stating, "I [Kessel]must be out of my brain, tomake a recommendation like that in face of what kind ofexperience we've had with the 21 stores."On the otherhand,according to Dandy, Kessel recommended againstacquiring any of these Kroger stores.Soon after,Krogerannounced that the three Saginaw/Corunna stores wouldbe closing.In early November 1981, Kessel told Kroger vicepresident,ArthurJurgens, of his desire to acquire thethree stores for himself and not for Hamady.A meetingbetween them was arranged for that purpose and wasscheduled to be held at the Kroger main office in Cincin-nati on Tuesday, November 17. During the first week inNovember 1981, Kessel told Dandy that he was goinginto business for himself and his sons and gave a 2-weeknotice. Kessel also told Dandy that he needed a few daysoff to meet with some friends to raise capital for his busi-ness.Itdoes not appear that any mention was made ofKroger stores at that time.About November 10 or 11, 1981, Kessel phoned San-ford Morris, a longtime colleague at Hamady, but who atthat time was self-employed in an unrelated business.Kessel informed Morris that Kessel had the opportunityto purchase three grocery stores and invited Morris tojoin him as a partner.Morris rejected Kessel's offer butpromised to help get him started.Within a day or two,Kessel phoned Morris again to have him check out theavailability of prospective store managers.Thus, Morriscontracted Richard Huffman,a former Hamady coman-ager.Morris told Huffman that the store manager's posi-tionwas for a new family-owned grocery chain, com-prised of three stores,allwithin a 60-mile radius of Flint,and that those stores would be nonunion.Huffman atthat time was employed as a truckdriver and expressedinterest in becoming a store manager.On Saturday,November 14, Kessel revealed to Morrisfor the first time that the stores involved were Krogerstores.On that occasion,Kessel and Morris visited theSaginaw/Corunna stores,the last day they operated as"Kroger," as all three stores closed.Kessel explainedthat he was not interested in a Kroger operation butrather, "a high service, low price operation"and likenedit to "Burger King," a fast food outfit.He told Morristhat he believed that to accomplish this, they had toemploy substantially more employees than Kroger, par-ticularlypart-timers.In this connection,Kesselmen-tioned a three-or four-to-one ratio of part-timers to full-timers.He alsodescribed the profile of the type of em-ployees he wanted to hire.Thus, Kessel explained, inter 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalia, that he wanted the full-timers to have "experience"and be the "best qualified people." Regarding part-timers,Kessel was less concerned about experience andmore interested in attitude. For example, Kessel wantedpart-timerswho also enjoyed serving and being in thepresence of customers. Kessel told Morris that he alsoplanned on operating the stores without a union.The following day, Sunday, November 15, Kessel metwith Morris again, this time at the latter's home. KesseltoldMorris that he was leaving for Cincinnati to negoti-atewith Kroger officials and that he would call himWednesday night to bring him up to date. In the mean-time,Kessel asked Morris to place a help-wanted adver-tisement in the newspapers to recruit the managerialstaff.5The "ad" stated that interviews will be conductedThursday and Friday, November 18 and 19, at the BayValley Inn. It did not identify "Kessel" as the employerto avoid potential embarrassment because the deal hadnot yet been consummated. (Jt. Exh. 1.)On Wednesday, November 18, Kessel executed thepurchase agreement for the three stores. (R. Exh. 3 )That night Kessel phoned Morris with the news and toldhim to go ahead with interviewing and screening of ap-plicants for the managerial positions, adding that Kesselwould join in screening and would review his recom-mendations on Saturday, November 21. Kessel also toldMorris that he would send his son, Timothy, to assisthim at the Bay Valley Inn.About November 19, Hoffman accepted Morris' offerto be manager of the Corunna store-and arrangementswere made for them to meet Friday, November 27, theday after Thanksgiving, at the Holiday Inn, near theState Street store, and for Huffman to commence hisnew position.Dandy testified that about Monday morning, Novem-ber 24, Al Kessel picked him up at his home in Burton,Michigan, and while driving to work informed him thathe had purchased the Kroger stores; the two in Saginawand the one in Corunna. According to Dandy, Kesseltold him that he would not hire Kroger employees andthat the stores would operate nonunion.While at thetrial,Kessel did not address himself to this particularconversation, he denied that he refused to hire Krogeremployees or that he told anyone that he would limit thenumber of Kroger employees in his new undertaking.6 .By mailgram to Kessel dated November 24, 1981,Richard Phillips, the president of Charging Union Meat-cutters Local 539 demanded recognition "as the exclu-sive bargaining representative of the meat departmentemployees at the Saginaw and Corunna MichiganStores." (G.C. Exh. 5.)For the most part, interviewing for managerial posi-tions continued from November 19 to 25, the day beforeThanksgiving. From November 25 to 27, Respondent at-tempted to attract rank-and-file applicants for employ-ment at its two Saginaw area stores (State Street andBay Road). These interviews were scheduled for Fridayand Saturday, November 27 and 28, at Respondent's BayRoad store. For the first time, the newspaper advertise-ments identified Respondent by name and location as a"former Kroger Store " (Jt Exh. 1.)The application process at the Bay Road store wasscheduled to commence at 3 p.m As of 1.30 to 2 p.m.,there were already approximately 1000 people on line toapply. Around that time Denise Henke, a Kessel assistanthead cashier and former Kroger employee, came out ofthe store, recognized other Kroger employees who werestanding at various points in line, and got a group ofeight of them to go around the back of the store, whereshe allowed them inside 7 According to these "ex-Kroger" applicants, once inside, they were told all theyhad to do was write their names, addresses, phone num-bers, the jobs they were applying for, and experience ona yellow pad and they were assured by Larry Schmidt,the manager of the Bay Road store, that they were "asgood as hired." Of this group, however, only LindaGraves was hired.8 (Jt. Exhs. 2 and 3.) Al Kessel arrivedat the Bay Road store around 2:30 p.m and because ofthe extraordinary number of applicants, he directed mostof them to write their names, last jobs, and phone num-bers on "sign up" sheets. (R. Exh. 9.) Generally, onlythose applicantswhose appearance impressed Kesselwere provided with formal applicationsOn Friday, November 27, the day of the mass applica-tion process at the Bay Road store, described above, stillother interviews were being conducted by Morris in thepresence of Huffman at the Holiday Inn, near the StateStreet store. Earlier that day Morris and, Huffman hadbreakfast and discussed, inter alia, Huffman's role in thehiring process. According to Huffman, Morris cautionedhim that Kessel did not want to deal with the Union and,as such, directed Huffman to stay under a 50-percentratiowith regard to hiring Kroger personnel.9 All told,Morris conducted some 20 to 25 interviews that day inthe presence of Huffman. Huffman testified that Morrisquestioned only Kroger-connected applicants (some werestillemployed by Kroger in the Flint area) about theirunion feelings and in particular, whether they believedthatKroger would still be operating the stores if theUnion had granted wage concessionsAccording toHuffman, a majority of Kroger or ex-Kroger employeeswere angry with the Union for not allowing them tomake the concessions, and most of them indicated thatthey would be pleased to work in a nonunion store.8 In December 1981 Kessel and Morris executed an agreement forMorris' consulting services for Kessel Food Markets, Inc, covering theperiod November 16, 1981, until January 10, 1982 (R Exh 4 )6Kessel's testimony, vis-a-visDandy, related to a number of otherconversations that occurred earlier in the month without any referenceabout whether he would operate on a nonunion basis In assessing credi-bility, it is noted,inter aba,thatHamady has instituted lawsuits againstKessel concerning the purchase of the Kroger stores in question Forthis, as well as other reasons discussed more fully, infra,it is noted thatHamady officials were not merely disinterested witnessesThis groupconsistedof PatKubik,Sally Yolanda Ortega, Greg andJim Ortega (all family members), Jerry McLaren, Doug Ochodnicky,Susan Tahash, and Linda Graves8 Schmidt did not testify According to the General Counsel, Respond-ent reneged on its promise to hire the other members of the group be-cause of its overall decision to avoid successor obligations9The testimony of Huffman, a relatively high-ranking company offi-cial, is critical to the General Counsel's case A substantial portion of histestimony was disputed by other company officials As noted previously,the principal allegations turn largely on credibility KESSEL FOOD MARKETSOn the other hand Morris,for his part,denied discuss-ing union considerations with Huffman and also deniedasking applicants about their union sentiments.Morristestified that the subject of hiring,relative to"numbers"of employees from Kroger or from other "sources" wasnot discussed with Huffman.According to Morris, bothhe and Huffman had a "preference towards Krogerpeople . . . because we both [once] worked for Kroger."Regarding Huffman's testimony relative to union conces-sions,Morris acknowledged only that he asked ex-Kroger employees why they believed that the storesclosed.To this,Morris asserted that he received variousresponses;some blamed the Union, others blamed man-agement, and still others blamed both.During the evening of November 27, Al Kessel hadprovided a buffet dinner at the Holiday Inn for his newlyhired managerial staff. Huffman testified that after dinnerTim Kessel gave him approximately 100 applications tocall prospective cashiers and set up interviews for thefollowing day. According to Huffman, throughout thatday, applications were compiled in stacksby jobclassifi-cation and delineated further regarding Kroger or non-Kroger personnel.As forthe 100 applications given toHuffman by Tim Kessel, Huffman testified that he pulledallKroger applications and marked an "X" in the upperright-hand corner of each application and stacked themseparately from non-Kroger applications.10 (See, e.g.,G.C. Exh.I1(B-1).)He asserted that Al Kessel had ad-vised him that the "initial core" of full-time personnelhad already been hired and to concentrate on the non-Kroger applicants for the remaining positions,the major-ity of which were for cashiers and courtesy clerks. Thus,Huffman testified that he did not contact any ex-Krogercashiers.The theme attributed to Al Kessel by Huffman, tolimit the percentage of Kroger employees was repeatedon two other occasions that evening at the Holiday Inn.According to Huffman(denied by Kessel),just beforethe 11 o'clock news,Al Kessel addressed members of hismanagerial staff and cautioned them to be careful not toapproach hiring 50 percent of Kroger's work force.11 Astestified by Huffman,Kessel stated,"No way in hell didhe want the fucking Union to have penetration into thestores, because if Kroger could not have survived in thatarea with Union representation,there's no way Kesselstores could."Huffman also testified that after the news broadcast,Tim Kessel summoned him to meet his father,privately,in the senior Kessel's car in the parking lot at the Holi-day Inn.According to Huffman,after some general con-10Huffman testified that at the time he pulled the Kroger applications,he was not concerned with the identity of the individual,but rather,whether the applicant"had worked for Kroger" To derive thisinforma-tion,Huffman asserted,he merely turned to the second page of the appli-cationThus,Huffman could not with absolute certainty identify a given"X" mark made by him and match it with a given application.Accordingto TimKessel and Morris,they toomade "X" marks on some applica-tions for different reasonsThis subjectwill also be treated more fully,infra.11Huffman identified the personnel present in the room at the time AlKessel made these remarks as himself,Terry Smith,manager of the StateStreet store,Larry Schmidt,manager of the Bay Road store,Sam Morris,and AlKessel's sons,Tim, Tom,and Jim Kessel437versation,or "small talk,"Al Kessel cautioned him thatwhen Huffman got ready to staff his Corunna store, tostay under 50 percent of the Kroger work force. Huff-man was hired to managethe Corunna store butup untilthen,the majority of applicants were considered for thetwo Saginaw stores.Huffman testified that Kessel madespecific reference to the Meat Cutters Union and calledthe head of that Union,a man named"Phillips"(RichardPhillips is the president of Meat Cutters Local 539), a"son-of-a-bitch."Kessel assertedly toldHuffman that"under no circumstances"should he hire anyone fromthe Meat Cutters Union.12The interviewing process continued at the Holiday Innon the following day, Saturday, November 28. Morrisstillhad to fill some of the remaining positions at the twoSaginaw stores.According to Huffman,Morris conduct-ed the interviews the same way as he had on the previ-ous day. Thus, Huffman testified that Morris opened theinterviews of ex-Kroger employee applicants by askingthem about their union sentiments and raising the subjectof union concessions(denied by Morris).13Respondent had hoped initially to open all three storessimultaneously.However, early on, Kessel ascertainedthat he could not effectively accomplish this and decidedto open the Corunna store I week after the scheduledopening of the two Saginaw stores.Thus,Respondent'srecruitment efforts were directed mainly to staffing itsSaginaw stores before undertaking corresponding respon-sibilities for its Corunna store.On Saturday, November 28, Respondent, for the firsttime recruited applicants for its Corunna store, when itcaused to be placed a classified advertisement in thelocal area newspaper.The ad, inter alia, scheduled inter-views to be held at the Corunna store for Sunday andMonday, November 29 and 30. (Jt. Exh. 1.) However,because of the disruptions caused to other nearby storesby the enormous turnout of applicants at the Bay Roadfacility, the previous Friday, Kessel made"lastminute"changes and postponed the hiring process forthe Cor-unna store for 1 day.In connection therewith,Kesselmade arrangements for applications to be obtained at theMichigan Employment Security Commission (MESC)officeinCorunna,rather than at the Corunna store asoriginally advertised.The public response to employment opportunities vis-a-vis the Corunna store largely paralleled that at the BayRoad facility. Thus, on Monday morning, November 30,MESC personnel handed out some 500 applicationswithin the first few hours and there were still 200-300people on line. Huffman used the completed applications12Al Kessel and his son Tim acknowledged that Huffman met private-ly with the senior Kessel in the latter's car, but they provided an entirelydifferent accountMoreover,they asserted that the disputed meeting oc-curred the following day,Saturday,November 28. This conflict will beaddressed more fully,infra,in dealing with overall credibility resolutions.1aHuffman testified that on that same day, he was also present duringapproximately six interviews conducted by Tim Kessel.None of the alle-gations appear to relate to Tim Kessel's conduct at these interviews.Morris noted that Tim Kessel interviewed applicants for cashier positionsat the Holiday Inn that day For reasons discussed below, I find thatMorris'testimony tends to support Huffman's overall credibility regard-ing the events on November 27 and 28 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin telephoning and scheduling interviews for potentialemployees.He testified that he organized the applica-tions by department and again separated the Krogergroup from non-Kroger personnel. According to Huff-man, after the "initial core" of experienced full-timershad been hired, he concentrated on staying away fromKroger applicants in arranging interviews.The interviewing of applicants to staff the Corunnastore commenced on Tuesday, December 1 (as testifiedby Huffman), or Wednesday, December 2 (as testified byMorris), and continued every day with the exception ofSunday, untilMonday,December 7. According toMorris, he alone conducted all the interviews, althoughhe acknowledged that Huffman was present. AccordingtoHuffman, he played a much more active role in theCorunna store hiring process than he had previously, ac-tually conducting some interviews by himself (disputedby Morris). Huffman testified that Morris continued toask ex-Kroger applicants (denied by Morris) about theiropinion of the Union and about 'the failure of union con-cessions relative to the closing of the stores. Regardinginterviews conducted solely by Huffman, he asserted thathe pointed out to all ex-Kroger applicants that the storeswould be nonunion, and that he questioned four or fiveof them about their union feelings. Further, Huffman tes-tified that he told two ex-Kroger applicants, Gail Zede-mont and Ricky Wisner (essentially corroborated bythem), that he could not hire them because he was "veryclose" to fulfilling the "quota of Kroger personnel." 14As testified by Huffman, throughout that week he wasreminded by both Al and Tim Kessel not to come closeto hiring half of Kroger's work force. Huffman testifiedthat to help satisfy Kessel's concerns, he withheld thefew remaining applications in his possession from ex-Kroger employees who had contacted him and gave themajority of them the "brush off."According to Huffman, during the second week in De-cember, Al Kessel continued to monitor the hiring of ex-Kroger employees. Thus, Huffman testified, with cor-roboration from Meat Manager Bradley Wallen, that onMonday, December 7, Kessel questioned him at the Cor-unna store, in the presence of Wallen, about the numberof ex-Kroger employees already hired. Huffman assertedthat Kessel then directed him for the first time to lowerthe percentage of ex-Kroger employees from 50 percentto one-third or less of the total work force. Wallen, thatweek, had expressed anxiety over the inexperience of themeat department employeesHowever, Kessel, for hispart, did not appear particularly disturbed and tried toreassureWallen that matters were under control. Huff-man -and Wallen asserted, that Kessel stated, that hewould not hire anyone from the Meat Cutters Union. Al-though Kessel,denied making any such statement, he ac-knowledged that he tried to allay Wallen's fears regard-ing the inexperience of his subordinates. It is undisputedthat no nonsupervisory employee members of the MeatCutters Union were hired in the meat department at thetime the stores opened.14 It is also alleged that Respondent, by and through its supervisorsand/or agents Denise Henke, Mary Meacham, and Larry Schmidt, madesimilar statements to potential employeesThe two Saginaw stores opened on Wednesday, De-cember 2. The Corunna store opened 1 week later, De-cember 9, 1981. The Charging Unions picketed the storesfrom the date of the openings until November 1982.152.Case 7-CA-21213The hearing in Case 7-CA-20284 opened on Septem-ber 20, 1982, and closed on October 7, 1982. Concerningthat case, Richard Huffman and Bradley Wallen, two ad-mitted statutory supervisors, testified on behalf of theGeneral Counsel and adversely to Respondent. While aparade of witnesses came to testify over 8 days duringthe initial hearing, 1 day, Tuesday, September 21, wasdevoted entirely to the testimony of Huffman. As notedpreviously,Huffman, while still employed as the Cor-unna store manager, testified, inter alia, that Kessel hadpressed him to limit the hiring of Kroger personnel toavoid successor obligations. According to Huffman, incompliance therewith, he concentrated on hiring non-Kroger applicants.The evening of September 21, following Huffman'stestimony, Al Kessel held a meeting of the Corunna su-pervisory staff. In addition to the department managers,Roy Brody, director of store operations (Huffman's im-mediate superior), and Gregory Crawford, comanager,were present. Kessel told those assembled, inter alia, thatHuffman had testified on behalf of the NLRB andagainst Respondent. He discussed Huffman's testimony ingeneral terms and characterized it to those present at thi,meeting, as reflecting "inaccurate recall." Kessel addedthat he had always trusted his "management people" butnow did not really know what was going on in the storeHe invited his staff to "feel free" to come forward withinformation aboutHuffman and also Wallen, whomKessel anticipated would similarly testify adversely toRespondent.Kessel instructed his staff to continue totreatHuffman as store manager, but pointed out that thelatterwould no longer have access to the office and con-fidential data. According to Kessel, he no longer wantedHuffman privy to confidential material because he hadheard that someone was providing such, material to com-petitors and he now had reason to suspect Huffman.On the morning of September 22, the day after Huff-man testified, he reported for work as usual at the Cor-unna store, when he was greeted by Roy Brody, hisbrotherAl Brody, and Huffman's assistant, GregoryCrawford. Brody and Huffman acknowledged that Huff-man was not to talk about the case to other store person-nel.Brody then asked for and received from Huffmanthe key to the store Huffman was told by Brody that heno longer had access to any confidential material and tostay out of both the cash office and manager's office.Further, Brody advised Huffman, that because of theselimitations, his brother A] Brody would "run the frontend which is the office and vendor control" and assistHuffman in running the store. Huffman testified that Al15 It is alleged, inter alai, that Respondent's supervisors and/or agentsmade coercive statements to some of the pickets in violation of Sec8(a)(1) of the Act Further, it is alleged that Respondent subsequently re-fused to hire Meardies Perry because she engaged in picketing (Case 7-CA-21402) KESSEL FOOD MARKETS439Brody followed him around that day but later apologizedfor doing so, pointing out that he was following orders.Huffman and Wallen were not scheduled to work onThursday, September 23. That day, Huffman accompa-niedWallento thehearing inFlint,Michigan,where thelatter testified adversely to Respondent,as Huffman haddone 2 days earlier.That evening,afterWallen had testi-fied,he, accompanied by Huffman, went back to theCorunna store to check on the following day's workschedule.Soon after Huffman and Wallen arrived at thestore, they were informed by Al Kessel that they weresuspended with pay.Kessel instructed them to phone inevery morning to learn about their employment status.According to Kessel, he suspended Huffman becausehe assertedly attempted to intimidate Richard Garrett, ameat department employee at the Corunna store.Garrettinformed Kessel on Wednesday evening, September 22,that Huffman told him earlier that day, "Don't fuck meor I'll fuck you." Kessel assertedly suspended Wallen be-cause of the testimony of Richard Haney, another meatdepartment employee.Haney testified on Thursday, Sep-tember 23, that Wallen told him back in July 1982, thatthe Union offered him $20,000 to testifyagainst Kessel.Wallen denied receiving any bribe from the Union anddenied further that he told anyone of any bribe offer. InsuspendingWallen,Kessel also consideredWallen'sfriendship to Huffman.Between September 22 and mid-October, a number ofdepartment heads and employees reported to Kessel vir-tually everything that Huffman and Wallen did that theybelieved was not in the interest of Respondent.On Octo-ber 14,1982, 1 week after the hearing closed in Case 7-CA-20284,Kessel dispatched letters to Huffman andWallen advising them that they were discharged, effec-tive October 16, 1982 (Jt. Exhs. 7 and 8). According toRespondent,Huffman and Wallen were discharged be-cause of "repeated acts of disloyalty," which AlbertKessel did not learn about untilafter theywere suspend-ed.The General Counsel,on the other hand,ascribesboth the suspensions and discharges to the adverse testi-mony provided by Huffman and Wallen and contendsthat Respondenttherebyviolated Section 8(a)(4) and (1)of the Act.3.Case 7-CA-21402In or aroundthe fallof 1981,while Al Kessel was stillemployed byHamady, President Dandy had directedhim to explorethe feasibilityof acquiring three Krogerstores that were soon to close in the Saginaw/Corunnaarea.Further,Dandy expressed interest in the availabilityof five additionalKroger stores located inthe Flint,Michigan area that he also expected to close.As notedpreviously,inNovember 1981, Kessel had acquired thethree-storeKroger package for himself and terminatedhis employment relationship with Hamady.The fiveFlint area stores all closed on December24, 1981. Thesestores were purchased by Kesselon April30, 1982.1618While all eight stores (three Corunna/Saginaw and five Flint stores)were still owned and operated by Kroger,all hourly employees were en-compassed by a much broader unit in the State of Michigan,under suc-cessive collective-bargaining agreements with the Charging Union, LocalIn early May 1982,17 Al Kessel hired former KrogerManagers Dave Kilbourne, Tom Larar, Tom Sawyer,and ChuckShinouskis to managethe sameFlint facilitiesforRespondent.' 8All store managers were required toreport directly to Roy Brody, director of store oper-ations, a former Hamady official,whom Kessel had hiredon May 2. Kessel had outlined for Brody, the desiredemployee profile to service the Flint area stores in muchthe same manner as he had with Morris regarding theSaginaw/Corunna facilities. Thus, the core of the workforce was to be comprised of experienced,full-time em-ployees supported by a larger group of part-time em-ployees.Regarding part-timers,Kesselwas more con-cerned with attitude in terms of servicing customers andappearance rather than experience.Kessel also toldBrody that he preferred that the stores be nonunion.Kessel and Brody shared these views with the newlyhiredmanagers at a meeting in Saginawon May 7.On Tuesday,May 11, Kessel placed a help-wanted ad-vertisement in The Flint Journal for virtually all posi-tions in the five Flint area stores. (Jt.Exh.6.)The adver-tisement noted,inter alia,that applicationswould betaken the following day, May 12, from 12 noon to 6 p.m.at the new Kessel store on Bristol Road, and identifiedthe location as a former Kroger facility.On May 12, the day ofthe mass application process,Al Kessel arrived at the Bristol Road store around 10a.m. By that time, a long line of applicants had alreadygathered all around the shopping center in which thestore was located.The store opened for the interviewing process to beginas scheduled, at around 12 noon but remained open untilaround 10:30 p.m., long after the 6 p.m. time set for theprocess to end. According to Kessel,thiswas done toenable everyone who appeared an opportunity to fill outan application and be interviewed.In all, some 1200 ap-plications were received that day by Respondent for ap-proximately 400 unit positions and some 30 supervisorypositions.Each applicant was provided an interview last-ing a couple of minutes up to 5 minutes.Meardies Perry, a former Kroger employee, testifiedthat during her May 12 interview,Al Kessel asked her(denied by Kessel),"Don't you think it [the closing ofthe Kroger store] was the Union's fault?" Daniel Lancto,another former Kroger employee,testified thatTimKessel asked him if he realized that the Flint storeswould be nonunion.Tim Kessel denied discussing theUnion with any applicants.Former Kroger employeeJeffrey Poissen testified without contradiction, that TomSawyer asked him if he knew that"there was a chance[Kessel stores] might be non-union," but added"itwouldbe up to the employees after the store opened."1940 (later became Local 876)and Local 539, the last of which by theirterms expired on April 2,1982 (G.C Exhs.2 and 3.)17All dates refer to 1982 unless otherwise indicated.18 The parties stipulated that these individuals were statutory supervi-sors and agents as of May 7.19 Janet Colbern,another former Kroger employee, ascribed to RoyBrody a similar statement during an interview about I week before theFlint area stores opened Tom and Bruce Ketchum,former Kroger em-ployees,testified that Al Kessel told them in early May that the FlintContinued 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKessel asserted that Kroger applicants were to begiven a preference and as such,he had his interviewersmatch and cross-reference them with ex-Kroger manag-ers who were now employed by Respondent. Accordingto Kessel,he planned to have these applicants evaluatedby Kessel managers who were familiar with their work.This evaluation process of Kroger applicants took placeon Sunday,May 16.In attendance at the May 1'6 meeting were the fourformer Kroger managers (Kilbourne, Lazar,Shinouskis,and Sawyer),AlbertKessel,his son Tim, and RoyBrody. Earlier,Tim Kessel had sorted Kroger applica-tions from all other applications so that they could be as-sessed at this meeting At that outset, Al Kessel told theformer Kroger managers that the purpose of the meetingwas to evaluate Kroger applicants and that he was goingto "hire strictly"on their recommendations.Kessel testi-fied that he pointed out that despite what they read inthe newspaper,he was not concerned about a quota orpercentage of Kroger applicants but rather"preferred"Kroger experience as a source for potential employees.20The evaluation process consisted of rating eachKroger applicant(120 in all), as excellent,good,only av-erage, or poor.Kessel listed on sheets of paper the nameof the applicant,the previous Kroger store at which theapplicantwas employed,and a separate heading orcolumn for each of the four managers for their respec-tive ratings along with special comments(R. Exh. 31).Of the120 applicants who were evaluated at the session,.79were hired(R. Exh.37)Nineteen of them were hiredinto supervisory positions.All told,as of the date thefive Flint area stores opened,Respondent employed 395unit employees and 37 supervisors.2 i (R. Exhs. 25(a)-(e)and 37.)On May 23, theRespondent opened, its five area FlintstoresThe ChargingUnions commenced picketing fromthe date those stores opened until November 1982.According to former Kroger employees RebeccaGreen and Meardies Perry, in October or November1982, Richard Knight, a Kessel comanager, indicated toPerry that she could not be hired because she carried apicket sign.Green testified that Knight conveyed "bitterfeelings" against the Union and told her that the storeswould close"if the judge rules against Kessel."Knightdenied the essence of the statements ascribed to him.On November 3, the underlying charges in Case 7-CA-21402were filed relative to the five area Flintstores,giving rise to a complaint dated December 10,1982According to the General Counsel, Kessel engagedin substantially the same misconduct.with the Flint areastores as he had regarding his Saginaw/Corunna facili-tiesA discussion follows.area storeswould be nonunion According to the' GeneralCounsel, thereferenceto the Flintarea stores as nonunion and questioningof appli-cants regardingthe Union's role vis-a-vis the closingof theKroger storesviolated Sec 8(a)(1) of the Act20 The General Counsel contendsthat statements were self-serving andmade with aneye towardthe complaint allegationsinCase 7-CA-20284dated March 16,1982 (G C Exh 1(m) )2iThe overallnumerical breakdown in terms of percentages and ratioswill be treatedmore fully, infra, in discussing the successor issueB. Discussion and Conclusions1.Credibilitya Principal witnessesThe General Counsel'switnesses are Richard Huffmanand BradleyWallen,and Respondent'switnesses areAlbert Kessel, Timothy Kessel, Sanford Morris, RichardHaney, andGaryRubelman.Early on,itbecame clear that many material factswere in dispute and that the major issues would turn oncredibility resolutions.Thus, I actively participated inquestioningwitnesses,when,, inter alia,their responseswere confusing or ambiguous,taking special care to ob-serve demeanor factors. I voiced my concerns,relativeto credibility,on the record, stating, inter alia, "I wouldexpect respective counsel to devote time and care [intheir briefs],in attempting to persuade me why one wit-ness should be credited over another."In particular, theywere asked to treat the plausibility of testimony as wellas to point out whether witnesses testified against their"pecuniary and/or other self interest."This latter factorwas underscored because few of the 65 witnesses couldbe said to have been purely disinterested in the outcomeof the case.Of particular significance was the testimonyof Huffman and Wallen(admittedly statutory supervisorsand agents),because they testified adversely to Kessel ata timewhen they were still employed by him, and there-fore, ostensibly contrary to their own interests,a matternot to be lightly regarded See,e g.,Narragansett Restau-rant Corp., 243NLRB 125, 129 fn 17 (1979),Our-Way,Inc.,238 NLRB 209, 214 fn 21 (1978), and cases citedtherein.Respondent adduced testimony tending to show thatWallen,and Huffman to a lesser extent, explored otheremployment opportunitieswhile still employed byKesselThus,Respondent argues that because HuffmanandWallen were planning to quit,they wereno longerin a vulnerable position and therefore neither testifiedagainst their pecuniary interest.Respondent also makesthe serious accusation that Huffman and Wallen testifiedfalsely because they were the'recipients of briefs.As it became evident that the case would turn largelyon the credibility of Huffman and Wallen, I permittedthe Respondent a wide latitude in cross-examining themparticularly when it related to the issue of whether Huff-man and Wallen testified adversely to` their pecuniary orother self-interest.Ialso permitted,over the GeneralCounsel'sobjection,the testimony of Ronald Frick, dis-trict operations manager for the Taco Bell Corporation,who testified that on August 29, he interviewed Wallenfor a manager trainee positionWallen, however, afterhis initial efforts, exhibited little interest in that job.Thus, he failed to show up for three subsequent inter-views, the last time on September 9. Wallen, who testi-fied on September 23, denied that he had any intentionof leaving Respondent at that time., Frick acknowledgedthatWallen was never actually offered a job with TacoBell.-In these circumstances, the fact that Wallen, from timeto time, explored other employment opportunities is not KESSEL FOOD MARKETS441tantamount to establishing that he had made definitiveplans to leave his job.This is also true as it applies toHuffman. As such, I find little in the record to justify re-jecting as a factor, in assessing overall credibility, thatHuffman and Wallen testified against their pecuniary in-terest.As for the bribery charges, Respondent relies mainlyon the testimony of Richard Haney and Gary Rubelman,neither of whom impressed me as forthright,disinterest-ed, or reliable witnesses.Haney was employed in the Corunna store, in themeat department under the supervision of Wallen. Heand Wallen met as coworkers at the Corunna store andhad become friends.They wereon the same bowlingteam and sometimes,afterwork,they would stop in at abar together.According to Haney, in late June or earlyJuly 1982,in the meat room at the Corunna store,Wallen told him that the Union(not otherwise identified)offered to pay him $20,000 to testify against Kessel.Haney was unsure about how the subject came up andlittle elsewas said about it at that time.He testified thatabout a month and one-half later,Wallen told him thatWallen knew enough to put Kessel out of business. Ac-cording to Haney, Wallen told him at that time of a con-versationwithHuffman and Kessel when the latterspoke of the need to maintain a quota on ex-Kroger em-ployees to keep the Union out. Wallen denied that theseconversationsoccurred.Rubelman was also employed in the Corunna store asan hourly employee in the produce department.He spentevenings at the Shamrock Inn, a bar owned by a friend,where he asserted,that on one occasion in mid-June1982, he was engaged in conversation with Wallen. Ru-belman testified thatWallen told him that, "The Unionmust be getting desperate, because they offered me$20,000 to testifyagainstAl Kessel." According to Ru-belman,he did not take Wallen seriously,commenting,"You've got to be shitting me." To this Wallen asserted-ly responded, "Hey, if you don't believe me, ask RickHuffman;they offered him the same thing."Nothing elsewas said at that time.Rubelman testified that a couple ofweeks later,Wallen told him in the Corunna store thatAl Kessel better hope that he, Wallen, does not have totestify,because he "Knows enough to put Al six feetunder."Wallen did not explain further nor did RubelmanquestionWallen about this subject.Wallen denied receiv-ing a bribe or telling anyone that a bribe offer was made.According to Respondent,the General Counsel failedto establish any reasonwhy Haneyand Rubelman wouldlie.Respondent notes that both were fellow employees,the former,a friend,and the latter,a former unionmember.ThusRespondent argues that neither Haney norRubelman had reason to be biased against Wallen; nei-ther had anything to gain. On the contrary, I find thatthe record disclosed a number of factors tending to sug-gest bias or self-interest.In Haney's case, the record disclosed that he was ini-tially hired as the meat manager of the Corunna store at$400 a week. After only 1 day, however, Haney toldcompany officials that he did not know enough to fulfillhis managerial responsibilities. Respondent then demotedhim to the manager trainee position at $300 a week butpromised to restore him to the manager's slot when heacquired more experience.Indeed,Haney testified thathe expected to be so promoted.In these circumstances, itwould appear that Haney had much to gain by helpingto remove Wallen as an obstacle to his own career devel-opment.After some 9 months as a manager trainee,Haney would be ready to return tohis original statusand fill the slot left vacant by Wallen.As forHaney considering Wallen a friend,I note thatHaney displayed no visible displeasure in opining that his"friend" had a "very low" reputation for the truth.Haney testifiedthat "[Wallen]can tell one person onething, and he'll come back and tell somebody else some-thing else.It's just hard to believe what he says most ofthe time."Given the likelihood of Haney's advancementin the Company's hierarchy with the corresponding de-parture of Wallen,itcannot be said that the former wasmerely a disinterested witness whose testimony should beafforded greater weight because they were friends.In discounting the friendship factor, it is also notedthat Haney "volunteered"the information of the allegedbribe offer to officials of Respondent.In doing so, andreflecting adversely on Haney's credibility,is the factthat he waited from 2-1/2 to 3 months to pass this infor-mation on to Respondent.Although,during that sametime frame,Haney dated a coemployee,the daughter ofthe police chief for the town of Corunna, he assertedthat he did not reveal anything to them or anyone elseabout the alleged bribe offer.Haney maintained his si-lence for several months without any explanation al-though he acknowledged that he understood that a bribeofferwas illegal.These factors further militate againstthe reliability of Haney as a witness. As noted above,Haney had much to gain by aligning himself with Re-spondent.Haney's identificationwith Respondent wasfurthermanifestby his referenceon cross-examination toMartin, counsel for Respondent as "my attorney." Inshort,I reject Haney's testimony in critical areas as notreliable or credible.As forRubelman, I also found him to be credible as awitness.For example,his account of his employmentinterview is not only implausible but disputed in part byMorris, a key Respondent witness.According to Rubelman, he was interviewed solely byHuffman with no one else present.Rubelman testifiedthat during the interview session, he volunteered that hewas a former union member and once served as a shopsteward while employed by Giant Supermarkets. He ex-plained that he introduced the subject of his union activi-ties because"I felt that would have a bearing on wheth-er I was hired or not."Huffman assertedly reassured Ru-belman that he need not be concerned about his previousunion activities because Respondent was under no quotarestriction regarding union people.Contrary to Rubelman,both Morris and Huffman mu-tually corroborated each other to the extent that theyconfirm their respective presence at Rubelman's inter-view.Further,Morris denied any discussion relative toRubelman as a former shop steward. In any event, itdefies logic for Rubelman to raise the subject of hisformer union service to enhance his hiring prospects, 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhere, as here, he believed that Respondent was a non-union operation. In rejecting Rubelman's testimony asimplausible, it is also noted that there is nothing in hisresume or employment application remotely suggestingthat he once servedas a unionsteward.On the otherhand, Rubelman's resume reveals, inter alia, that in hismost recent job, "I also served as thecompany representa-tivefor all union matters." (Emphasis added, G.C. Exh.10(c)(46).)As with Haney,itisnoted that Rubelman waitedmonths before disclosing to his superiors what Wallen as-sertedly told him regarding the bribe offer. This unex-plained delay, particularly by one experienced in repre-sentingmanagement in labor-management relations, tendsto Beverly undermine his credibility. It is noted that Ru-belman was unemployed for approximately 9 monthsbefore finally securing a job with Respondent. PerhapsRubelman seized on the alleged bribe idea as a way tocurry favor with his new employer. In any event, Ireject Rubelman's testimony as not credible.Aside from the rejected testimony of Haney and Ru-belman, there is a dearth of probative evidencetendingto support Respondent's bribery ; charges. Thus, therecord is silent with regard to the name of the Union orUnions involved in the -alleged bribe offer as well as theidentity of the alleged briber. On the other hand, thepresidents of Locals 539 and 876 (the Charging Unions)testified,without contradiction, that they had no knowl-edge of any bribe offers. It is also noted that the financialrecords of Huffman and Wallen were subpoenaed by Re-spondent, but nothing was offered in evidence withregard thereto to support the bribe theory. Nor was ad-ditional time requested to investigate and/or assess theserecordsmore fully.Although I treated the briberycharges as made in good faith,I am unwilling, in the ab-sence of concrete or probative evidence, to rely on con-jecture or speculation to sustain accusations of such a se-rious nature. Conversely, I credit the denials by Huffmanand Wallen and have otherwise found them to be credi-blewitnesses inmaterial areas for reasons discussedbelow.Huffman was clearly the principal witness on behalf ofthe General Counsel. As a store manager, he testified ad-versely to Respondent from an insider's perspective. Byvirtue of that position, Huffman had a proximity toKesselwhere he could be expected to learn directlyabout Kessel's intentions and motivation.It is undisputed that even while Huffman was being re-cruited by Morris, on behalf of Kessel, and before any ofthe Kroger stores were purchased, he was advised thatRespondent would operate on a nonunion basis. Accord-ing to Huffman, to accomplish this, Al Kessel,inter alia,directed him to limit the number of ex-Kroger employeesto be hired from one-third to less than 50 percent.Huffman testified that on Friday, November 27, hisfirstday in the employ of Respondent, Kessel had ad-vised him, inter alia, that he had already hired theinitialor central core of his staff (comprising supervisors andfull-time employees) for the two Saginaw stores and in-structed Huffman to concentrate on filling theremainingpositionswith non-Kroger personnel. Those remainingvacancies, for the most part, were for cashiers and cour-tesy clerks, largely part-time positions. Huffman testifiedthat earlier that evening Al Kessel's son,Timothy, hadgiven him approximately 100 applications to screen andfrom which to call and schedule interviews for the fol-lowing day. According to Huffman, in order to complywith Kessel's orders to concentrate on hiring non-Krogerpersonnel, he divided the applications into Kroger andnon-Kroger piles, placing and "X" in the upper right-hand corner of all Kroger applications. Huffman assertedthat he called only non-Kroger applicants (from applica-tionswithout an "X" mark) for interviews while disre-garding the Kroger file.Respondent disputes Huffman's, account of the "X's"contending that the "X" mark was placed on applica-tions only by Morris and Timothy Kessel and not byHuffman. According to Morris and Timothy Kessel, theyhad decided early on to place an "X" on applicationsthey would no longer consider, when their efforts wereunsuccessful in contacting the applicant or the applicantwas not acceptable for employment.22 They denied thatthe "X" mark was related to Kroger employment. Timo-thy Kessel also asserted that he had given Huffman thedisputed applications on Saturday, November 28, and noton the previous day as testified by Huffman.Contrary to Respondent, I find merit in the GeneralCounsel's contention, "The fact that others utilized (X's)does not negate Huffman's testimony that he developedthis system for himself." In this connection, it is notedthat Huffman was not told of the Morris-Kessel system,nor did he reveal his system to them. This would certain-ly help account for the - different conditions that pre-vailed relative to "X's" on the applications.23 Thus, I amunpersuaded that Huffman testified falsely because Re-spondent contends and the record disclosed that someapplications of former Kroger employees who had ap-plied for cashier positions and were not hired are with-out an "X" and applications of former Kroger employeeswho did not apply for cashier positions were markedwith an "X."According to Timothy Kessel, on Friday, November27, he had taken the applications from the Bay Roadstore and kept them in his room that night at the Holi-day Inn. He denied that he had given any of the applica-tions to Huffman until the following day. Morris on theother hand recalled that Huffman helped sort those ap-plications on November 27. Moreover, Morris recalledthat Timothy Kessel interviewed cashiers on November28.Morris' testimony in this regard would tend to cor-roborate Huffman's account that he called cashier appli-cants on Friday, November 27, to set up interviews forthe following day. Given the totalcircumstances, noting,inter alia,that Timothy Kessel as vice president and sonof the owner and Respondent was not a disinterestedwitness, and that I found Huffman to be plausible and22 Timothy Kessel, when asked who initiated the "X" responded, "Itwould have been Mr Morris' or mine I don't recall That was justwhatwe started to do I don't recall specifically whether it was him ormyself'' Kessel's uncertainty may have also reflected a lack of candor. Inany event, I did not find him to be forthright or credibleas a witness23The record disclosed that 57 of the several thousandapplicationsthat were submitted contain an "X" mark (R Exh 15 ) KESSEL FOOD MARKETS443credible for additional reasons noted below,IcreditHuffman's account over the version provided by Timo-thy Kessel.Still during the eveningof November27, in a room attheHoliday Inn, Huffman testified that Al Kessel de-clared to members of his new managerial staff, "No wayin hell did [he]want the fucking union to have penetra-tion into the stores, because if Kroger could not havesurvived in that area with union representation,there'sno way Kessel stores could."Although Al Kessel, hisson, Timothy Kessel,and Morris denied any such state-ment, they clearly were not disinterested witnesses.24Timothy Kessel could not recall seeing Huffman at thattime although it is noted that Huffman'spresence wasconfirmed by Morris. On the other hand, Huffman alsoplaced TerrySmith,manager at the State Street store,and Larry Schmidt, manager of the Bay Road store inthe room at the time the alleged critical statement wasmade, but Respondent did not call either one as a wit-ness, and offered no explanation for its failure to havethem testify. In these circumstances, I deem it appropri-ate to draw an inference that their testimony would havebeen unfavorable to Respondent. SeeMartinLutherKing, Sr.,Nursing Center,231 NLRB 15 fn. 1 (1977).Huffman credibly testified that later that same evening(stillNovember 27), in the privacy of Al Kessel's car, intheHoliday Inn parking lot, the latter had denigratedRichard Phillips, the president of Meat Cutters Union,Local539, and ordered Huffman not to hire anyone fromthat Union. According to Al and Timothy Kessel, on theevening of Saturday, November 28 (not on November 27as testified by Huffman),the senior Kessel looked in onhis son and Huffman in their adjoining rooms at the Hol-iday Inn to check on their progress. Timothy Kessel as-sertedly stepped outside the room and complained to hisfather that Huffman,inter alia,was spending too muchtime on the phone setting up interviews.It is undisputed that Al Kessel had his son summonHuffman for a private meeting in the senior Kessel's car.The criticaldispute isover the subject of that privatemeeting:Whether Kessel made antiunion remarks, as tes-tified by Huffman;or,whether Huffman was admonishedregarding his handling of the phone calls, as testified byKessel. I find Huffman's account more plausible. I findthe fact that Respondent did not hire Kroger Meat De-partment employees from any of the three Saginaw/-Corunna stores for unit positions is fully consonant withthe remarks Huffman ascribed to Kessel relative to theMeat Cutters Union,Local 539.2524 In Morris'case,the record disclosed not only that he and Al Kesselwere longtime colleagues when employed by Hamady,but that theformer was also a confidant of Al Kessel.Thus,Morris testified that backaround April 1981, Kessel had disclosed his interest to form his own busi-ness and invited Morris tojoin him as a partner.Although Morris reject-ed that idea,he promised Kessel that he would always make himselfavailable to help get him started This came to pass in November 1981when Morris again turned down a partnership offer but kept his promiseto help get Kessel started and executed a consulting agreement (R. Exh4).Although the foregoing,by itself,clearly does not serve as a basis forrejectingMorris'testimony,itdoes tend to militate against Respondent'scontention that Morris was a disinterested witness.25 According to Kessel,his "first choice"was "Kroger Meat Depart-ment employees.They just didn'tapply"Ifind,however,thatKessel'sasserted preference,vis-a-vis ex-Kroger employees,ishardly supportedI can discern little need for the privacy of Kessel's car,if the disputed conversation merely related to Huffman'shandling of the phone calls. Rather,it is more likely thatprivacy was needed, if as testified by Huffman, the sub-ject related to Kessel's antiunion animus. Further, I findithighly unlikely that if Timothy Kessel had complaintsabout Huffman, that the former, as a vice president andson of the owner, would not have taken a moment to tellHuffman directly, particularlywhen, as here, theyworked in adjoining rooms and could hear each other.Admittedly, this was not done.I also credit Huffman over Morris when their testimo-ny is in dispute.Huffman asserted that at an orientationbreakfastwithMorris on November 27, the latter ad-vised him to limit the number of former Kroger employ-ees to be hired. According to Huffman, Morris told himthatKessel was fearful that a "majority" of Kroger per-sonnel might lead to unionization and "the store wouldhave no chance for success." Although Morris admitted-ly outlined the criteria in hiring on that occasion, hedenied that anything was said regarding union consider-ations.According to Morris,he told Huffman, inter alia,thatKessel was not going to strictly follow the Kroger"system"and that he,Huffman, would be "responsiblefor making this thing click or there won't be a job foranyone."In not crediting Morris, it is noted,inter alia,that heacknowledged on cross-examination that if he were talk-ing to Huffman, "the primary difference"between theKroger and Kessel operations is that under Kessel, therewould be no union.In these circumstances, I find ithighly unlikely thatMorriswould tell Huffman that"Kessel"would not be operated as "Kroger"withoutalsomaking a reference to the Union when, by his ownadmission, the "primary difference" is that Kessel wouldnot have a union. It makes little sense for Morris not tohave said anything about the Union, particularly when,by his own admission,he informed Huffman as early asNovember 13 that the stores would be operated on anonunion basis.Further,Morris' credibility is not en-hanced by his assertion that he asked Kessel on Novem-ber 14 whether he intended to operate with a union andwas assertedly told for the first time that Kessel had apreference that the stores be nonunion.Ifind incredu-lous, as testified by Morris, that he told Huffman on No-vember 13 that Respondent would be nonunion althoughMorris assertedly did not actually learn of Kessel's pref-erence until he asked Kessel on November 14. Furtherundermining the reliability of Morris'testimony is hisequivocal responseabout whyhe made such an inquiryof Kessel. Morris responded, "For my own edification. Ican't reallysay whyI asked that question."As noted above, I found Huffman to be a credible wit-ness.He testified on four separate occasions,and onceby probative or credible evidenceThe recorddisclosed that there were20 openings in the meat departments of the Saginaw/Corunna stores forwhich 4 ex-Kroger employees applied:Thomas Boland(G C. Exh. IIB-5),Marlene Kleinbriel(G.C Exh 11B-22),Douglas Ochodnicky(undis-puted testimony), and Robert Shaler(G.C. Exh.IIB-48). None of theaforenamed applicants was hired and I am not persuaded by credible tes-timony that Respondent made any genuine effort to reach any of theseapplicants 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor an entire day The cross-examination was skilled andgruelingRespondent, recognizing the critical nature ofHuffman's testimony, paraded a host of witnesses for im-peachment purposes. In these circumstances,it isnot sur-prising that his testimony is not without some confusionorminor inconsistencies26 Inthemain, however, Ifound Huffman to be candid and his testimony in criticalareas to be consistent and plausible, particularly in thecontext of Kessel's history at HamadyThe record disclosed that Kessel had long been famil-iarwith the principles of successorship.While atHamady, Kessel expressed the view to company officialsthat neither the Hamady-union contracts nor the Kroger-union contracts obligated Hamady to operate Krogerstores (which were about to be acquired by Hamady), asunionfacilities.Although this, by itself, is of little conse-quence or materiality,it is alsonoted that Kessel recom-mended opening these stores on a nonunion basis. Kesseladmittedly had been advised by Howard Grossman, alabor attorney for Hamady, that by hiring a majority ofKroger's employees from the acquired stores, it wouldobligate Hamady to recognize the Unions.27 Kessel toldHamady officials that they were not obligated to givepreference to Kroger personnel. However, Kessel's posi-tionand recommendations were rejected by otherHamady officials.As stated by Morris, "I guess wevotedagainstdoing what [Kessel] suggested."It appears that Kessel's expectations for a viable retailsupermarket operation could be realized, as perceived byhim, only if he were unencumbered by union consider-ations.To Kessel, it was central to his business that hehave a free reign regarding wages and other terms andconditions of employment,at least,mitially.28Thus,26 For example, Huffman first testified that former Kroger employeePatriciaMasser requested a job applicationbeforetheCorunna storeopenedMasser denied that she had any contact with Huffman relative toan applicationbeforethe Corunna store opened Huffman later acknowl-edged that Masser sought an applicationafterthe store opened He ex-plained that he thought the question initially pertained to the period justbefore and after the store opened In any event, given the huge numberof applicants around the time of the store's opening, I do not deem Huff-man's error as a material basis for casting doubt on his credibility27Norman Griffin, currently vice president of personnel and labor re-lations forHamady, credibly testified, inter alia, that Kessel had recom-mended that they hire less than a majority of Kroger's employees toavoid any obligation to recognize and bargain with the Union As notedpreviously, the record disclosed ongoing civil litigation between Hamadyand Kessel Although it may be that Griffin was not a disinterested wit-ness,there is no showing that he was involved in the aforenoted litiga-tion It is also likely that Griffin was mistaken when he denied that heattended a farewell party for Kessel On balance, however, I found histestimony largely corroborated by Grossman and Kessel as well as plausi-ble, particularly as Kessel recommended that Hamady look elsewhere foritsemployees and open up the stores on a nonunion basis Because theforegoing and on my observation of demeanor factors, I credit Griffin inmaterial respects28 According to Alex Dandy, president of Hamady, Kessel complainedthat union rates were too high and that the only way to make moneyfrom the 21 Kroger stores would be to open them nonunion AlthoughDandy's testimony in this regard tends to square with the record, I foundthat too often he was evasive, unresponsive, and clearly not disinterestedIn this latter regard, the record disclosed that he is deeply involved inoutstanding litigation alleging,inter alia,misconduct by Kessel, as aHamady official regarding the purchase of Kroger stores for himself Inshort, I do not rely on Dandy's testimonyKessel admitted, that if he had to deal with a union, hewould not have acquired the Kroger stores unless he had"the benefit of establishing the package or hiring thepeople." Although such a view, by itself, is not unlawful,itdoes tend to show that union considerations were cen-tral to his operation and that he would so advise his sub-ordinates, as testified by Huffman.In assessing Huffman's overall credibility, I made spe-cial note of his candor. For example, Huffman acknowl-edged that in July 1982, in a, private meeting with his su-perior,Roy Brody, the latter had been justified in criti-cizing him for not fulfilling his overall managerial re-sponsibilities.Huffman testified that Brody pointed outthat he was not getting enough production from his sub-ordinates because of the "stupid" way in which heworked their schedule. He and Brody got into an argu-ment and the latter threatened to transfer or replaceHuffman with another manager unless conditions in thestore improved. However, before the meeting ended, acertain calm ensued and Brody helped Huffman rewritethe schedule. That was the last time Huffman was threat-enedwith transfer or removal Brody admitted thatHuffman showed improvement and that by mid-Augustconditionswere "much better." In fact, at the timeBrody testified, conditions in the ^Corunna store were"fine" and on "par" with the other stores. In these cir-cumstances, it is not likely that Huffman fabricated histestimony out of fear of losing his job because of poorperformance.While Huffman testified adversely to Kessel, he alsonoted that a "majority" of Kroger employees at theinterviews were unhappy with the Union. As such, I findHuffman's account and assessment of Kroger applicantsregarding their union animus also reflects favorably onhis candor He testified as follows:Iwould say that the majority of them were veryangry with the Union. The majority of them feltthat the Union did not allow them to take conces-sionsAnd it was my general impression that theseapplicants were just angry at the Union, and theywould be glad to work in a n_on-union store. Theyjust wanted to work.As for Huffman's reasons for testifying, particularly asI am persuaded, on the state of this record, that he testi-fied against his pecuniary interest, I find them plausibleand worthy of acceptance. Huffman asserted that he "setcertain values" for himself and for his family He con-tacted the Union about 2 weeks before the trial because,in his words, "I was afraid that if I did not come for-ward, that I would be called by Kessel lawyers, and Imight be forced to perjure myself, and didn't want to dothat."According to Huffman, he had lied when he initiallytold counsel for Respondent, in preparation for trial, thathe did not discriminate regarding hiring practice becausehe believed that it was expected and he was fearful oflosing his job. Although he was no less fearful of losinghis job at the time he testified, it appears that the fear orabhorrence to commit perjury was the great equalizer. I KESSEL FOOD MARKETS445accept that, and as much, and on the basis of the entirerecord, I credit his testimonyAs noted previously, I have also found that BradleyWallen testified crediblyinmaterialrespects.The es-sence of Wallen's testimony deals with antiunion state-ments ascribed to Al Kessel as well as efforts by Kesselto monitor hiring at the Corunna storeIt is undisputed that Wallen had expressed to Kesselthat he was troubled over the inexperience of his subor-dinates inthe meat department. Wallen, with corrobora-tion from Huffman, credibly testified that he urgedKessel to hire journeymen meatcutters, but the latterstated that he would not hire anyone from the Meat Cut-tersUnionKessel denied that he made any such state-ment.Moreover, Kessel asserted that Kroger employeeswith meat department experience were actually his "firstchoice" but they did not apply. As noted previously,Kessel's assertionregarding a first preference for Krogeremployees (all members of the Meat Cutters Union) isnot supported by credible evidence (See fn. 25 supra )As- for Kessel's denials of the statements ascribed tohim by Wallen, in rejecting them, it is noted for reasonsdiscussed previously, inter alia, that he was not other-wise plausible, reliable, or credible. On the other hand,Wallen's testimony vis-a-vis Kessel,inter alia,was sub-stantiallycorroborated byHuffman,who, as notedabove, impressedme as a mostreliable and credible wit-ness.b.Other witnessesAs noted previously, the General Counsel contendsthatRespondent limited the number of "Kroger" appli-cantsto be hired to avoid successor obligations In sup-port thereof, inter alia, the General Counsel adduced tes-timony from Yolanda Ortega, her daughter, PatriciaKubik, James McLaren, and Douglas Ochodnicky ascrib-ing certain statementsto Larry Schmidt, a store manag-er, and SupervisorsDeniseHenke and Mary Meacham.According to the aforenamed witnesses, on November27, at the Bay Road store, Manager Larry Schmidt toldthem, as well as four other "Kroger" applicants, collec-tively in a group, that they were as good as hired andthat they need not fill out applicationsIt isundisputedthat they were told to write their names, phone numbers,the job sought, and experience on yellow pad paper, andthat they would be contacted by phone. The only onecontacted and hired was Linda Graves, and she washired the very next day Graves testified on behalf of Re-spondent.According to Graves, it was not Schmidt who spoketo the group, but Comanager Gary Gwizdala. AlthoughGraves confirmed that they were told that it was notnecessary to fill out applications, she denied that Gwiz-dala had given them any assurances that they would behired.Neither Schmidt nor Gwizdala testified. I creditthe General Counsel's witnesses over Graves for reasonsdiscussed below.It isundisputed that Denise Henke, front-end supervi-sor, favored this group of eight applicants because theywere her friends and/or coworkers at Kroger. As testi-fied by Henke, this was done with the permission ofManagerSchmidt bysneakingthem into the storethrough the back entrance, thereby bypassing many ap-plicants who were in front of them on line, awaiting thehiring process to commence. Henke's reference to attain-ing permission from Manager Schmidt tends to supportthe account provided by the General Counsel's witnessesat least insofar as establishing a nexus between Schmidtand the group. Graves' difficulty with Gwizdala's namealso tends to cast some doubt that her identification ofhim was accurate. Thus Graves testified that the coman-ager's name is "Gary Wasneli, or something along thatline I'm not really certain about his last name." In con-trast,SallyOrtega testifiedwithout contradiction thatshe recognized Schmidt from her recent employment atKroger's Euclid store. Even Graves testified that onceinside,Henke told the group to "talk to the manager."This reference to "manager" and the linkage to Schmidtpersuade me that Schmidt spoke to the group as testifiedby the General Counsel's witnesses In this regard it isalso noted that Respondent failed to call either ManagerSchmidt or Comanager Gwizdala to rebut the testimonyascribed to the former-As for Graves otherwise as a witness, it is noted thatat times she was inconsistent, evasive, unresponsive, andinconflictwithHenke (Respondent's other witness).Thus, it is noted, inter alia, that while Henke admittedthat she told the group that she had been hired as front-end supervisor, Graves denied that Henke said anythingabout her position with Kessel. In short, I did not findGraves credible as a witness.Ochodnicky testified that on December 22, after theBay Road store had opened, he went back to that storeand questioned Schmidt about why he had not beenhired. According to Ochodnicky, Schmidt denied that hepromised to hire him, but also pointed to the union pick-ets outside the store as a reason why he could not doanything for him at that time Ochodnicky also testifiedthat Schmidt told him that he had to hold the number ofKroger employees to under 50 percent to avoid dealingwith the Union However, he assertedly suggested thatOchodnicky fill out a formal application that was donewithin the hour (R. Exh. 5).In assessingOchodnicky's credibility, it is noted thathe was confused, inconsistent, implausible, and clearlymistaken about dates. For example, Ochodnicky first tes-tified that he went back to the Bay Road store to seeSchmidt 2 days after the "group" meeting of November27.Although Ochodnicky asserted that on the same dayhe submitted a job application, the date thereon is De-cember' 22 He explained his confusion stating, "The onlyreason I say it was before Thanksgiving is because I re-member them marking up turkeys . . . maybe it wasbefore Christmas " However, still later, Ochodnicky re-verted to his earlier testimony, to wit, that he sawSchmidt 2 days after the initial meeting and that he sub-mitted an application about one-half hour after thatsecond meeting.Given the fact that Ochodnicky identified his signatureon the application, I find no basis for rejecting the datethereon (December 22) as inaccurate. As such, and asOchodnicky was otherwise unimpressive as a witness,and in the absence of other credible corroborative test 446DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDmony, I find no reasonable basis to credit his account. Inarriving at that conclusion, I find that Schmidt's failureto testify, so heavily relied on by the General Counsel isinsufficient to overcome the above-described impedi-ments to Ochodnicky's reliability as a witness. Accord-ingly, I reject Ochodnicky's account of his private meet-ing with Schmidt.It is undisputed that McLaren phoned Henke at theBay Road store soon after the 'disputed group meetingwith Schmidt and inquired about his hiring status. Ac-cording to McLaren, Henke told him that she was sorry,but that the Company had filled its quota of Kroger em-ployees. Henke denied saying anything about a quota orthat she made any reference to Kroger. According toHenke, she told McLaren that she did not have anythingto do with hiring and pointed out that she was certainthat because his application was on file, it would be con-sidered in the future. As for McLaren's response allHenke recalls is that he said, "Oh" and sounded disap-pointed. I reject Henke's account as implausible and in-credible.It isundisputed that McLaren had not submitted anapplication as he and other members of the so-called"Kroger" group were told that it was not necessary. Inthese circumstances, it would appear most likely that if,as testified by Henke, she gave McLaren some hope forfuture employment based on his application (supposedlyalready on file), McLaren would have corrected her orwould have said something other than "Oh."RespondentassailsMcLaren's credibility on the basisthat he was a paid union picket. Although McLaren wasnot adisinterestedwitness and potentially may derive abenefit if the case is decided against Kessel, this by itselfhardly disqualifies him as a truthful witness. Rather, Ifind other factors in the record are more persuasive inassessingMcLaren's credibility. I find that his testimonyisgenerally consistent, plausible, and substantially cor-roborated, particularly regarding the group meeting withSchmidt on November 27. As I was also impressed withMcLaren's demeanor, I find that he testified credibly.On the other hand, I found Henke vague, evasive, im-plausible, and sometimes inconsistent. Regarding the lastof the aforenoted factors, it is noted, inter alia, that whileHenke admittedly told the group on Friday, November27, that she was hired as front-end manager or supervi-sor, she also testified that the decision that she was tohold that position was not made until Saturday, Novem-ber 28.Under all the circumstances, including demeanor fac-tors, I credit McLaren over Henke when their testimonyis indispute.It isundisputed that in late November, Bonnie Flateauphoned Mary Meacham, her former Kroger colleague,and asked her about her chances of receiving a job withKessel. Flateau testified that Meacham told her, "not tobe disappointed if I wasn't hired, because [Kessel would]only be able to take a certain percentage of Krogerpeople, otherwise he'd be in trouble with the Union."Meacham denied making that statement.Respondent contends that Flateau was biased and nota credible witness because, inter alia, "[she] would per-sonally benefit from any decision ordering Kessel tooffer her a job or pay damages to her."Respondent alsopoints out that Flateau has been actively engaged inpicketing Respondent's stores and as "picket captain" hasearned money more than other pickets for such activi-ties.Moreover,Respondent denies that Meacham was asupervisor at the time of the conversation with Flateauand therefore,"the alleged statement,even if made,would not be binding on Respondent."As noted previously, only a few of the 65 witnesses totestify on behalf of the respective parties were disinter-ested in the pure sense or did not have any stake in theoutcome of this case. According to Respondent, "Mea-cham [unlike Flateau], has no reason to be biased or toslant her testimony."I see the circumstances differently.First of all,it is noted that several thousand applicantsexpressed some interest in working for Respondent for alimited number of jobs. The Meacham family appearedto be among the fortunate.In addition to Mary Mea-cham, Kessel also hired one son, two daughters, and ason-in-law. It is also noted that her son-in-law's father isa comanager in one of Kessel's stores.Meacham herselfwas hired as a supervisor in the State Street store, thesame positionthat she held for Kroger. Thus, instead ofa 15-mile drive to the Euclid store where Meacham hadtransferred after the Slate Street store closed, she nowhad only a 5-minute commute.Given this backdrop,Meacham could well consider herself indebted to Kessel.This may explain Meacham's strange response to Kessel'sinquiry relative to Greg Ortega as a potential employee.Meacham prefaced her recommendation by askingKessel, "Do you want the truth or do you want the lie?"When Kessel assertedly told Meacham that he wantedthe truth,she recommended against hiring Ortega. Thistype of equivocal response suggests a willingness to beless than forthright.Overall,inaddition to findingMeacham less thanforthright, I found her at times vague,evasive, and in-consistent.For example, she first testified that she toldTimothy Kessel that she could not be reinterviewed onSaturday because she had to work that day. Later, Mea-cham testified that the given Saturday was her day off.On the other hand, I found Flateau generally consist-ent, responsive,and plausible.In this regard,it is noted,inter alia, that the statement she ascribed to Meacham isconsistentwithsimilar statements emanatingfrom othermembers of management.Althoughneither Flateau norMeacham was disinterested, a total assessment includingdemeanor factors persuades me that the former testifiedtruthfully. In short, I credit Flateau over Meacham whentheir testimony is in conflict.Ialso find that Meacham at all times material was asupervisor and/or agent as alleged.The parties stipulat-ed, the record disclosed, and I find that Meacham washired by Respondent on November 21 as front-end man-ager, a statutory supervisory position,that she com-menced work on November 23, and was a statutory su-pervisor on December 2, when the State Street storeopened.In dispute is Meacham's supervisory status in KESSEL FOOD MARKETSlateNovember, before the store opened, when she hadthe conversation with Flateau.29In finding that Meacham was a statutory supervisorand/or agent during the disputed period, it is noted, interalia, that she was already engaged in a number of mana-gerial functions. Thus the record disclosed that on No-vember 27, Kessel had provided a buffet dinner for hismanagerialstaff that includedMeacham. On that occa-sion Kessel tapped both Meacham and Henke for inputin deciding whether to hire certain employees. In con-nection therewith,it isnoted that Kessel adopted Mea-cham's recommendationthat he not hire Greg Ortega.The record also disclosed that in late November, Mea-cham,as head cashier, a supervisory position,was in-volved in training and testing cashier applicants, and herrecommendations in the hiring process were generallyfollowed. Flateau testified credibly, without contradic-tion, thatMeacham told her that she had been hired ashead checker. As such, Flateau called her friend andformer Kroger colleague to inquire about her chancesfor a job because, "I figured she would know."Becauseof the foregoing, noting particularly that Mea-cham told friends and prospective employees that shewas hired as a supervisor; that she was significantly in-volved in the hiring process; and, that Respondent treat-ed her as a managerial employee(e.g., buffet dinner), Ifind that Respondent was responsiblefor herstatementsto applicants involvingtheCompany's intentions, al-though the store had not yet opened and she was notthen exercising the full range of her supervisory duties.See, e.g.,Marsellus Vault & Sales,170 NLRB 898 (1968).On the other hand, the evidence falls far short of estab-lishing that Meacham was Respondent's agent while shewas still employed by Kroger. Thus, I find that certainstatementsascribed toMeacham by David Dickersonthatwere allegedly made while both of them were em-ployed byKroger, are immaterial and not binding on Re-spondent.so2.The 8(a)(1) allegationsa.Nonunion statementsThe credited testimony disclosed that Respondent, byAl and TimKessel,Roy Brody, Sanford Morris, and oneor two lesser officials informed ex-Kroger applicants thatthe stores would operate nonunion. However, withoutmore, in the circumstances of this case, I am unpersuad-ed that such statements are coercive or otherwise violateSection 8(a)(1) of the Act.It isnoted that Respondent had not assumed Kroger'scontractual or other union obligations and as such, andin the absence of any successor obligations(none foundhere to exist),itwas free to commence operations as ithad noted to applicants,on a nonunion basis.See gener-allyNLRB v. Burns Security Services,406 U.S. 272(1972);Howard Johnson Ca v. Detroit Local Joint Execu-tive Board,417 U.S. 249 (1974). Moreover, I am not per-29Meacham testified without contradiction,and I find that the conver-sation actually occurred on Sunday night, November 29.30 Still other credibility resolutions are unnecessary,as merely cumula-tive, or will be treated as the principal allegations are discussed infra.447suaded that it was Respondent, rather than the applicantswho first made reference or posed the question aboutwhether Respondent would operate nonunion. For exam-ple,Kroger employee David Dickerson admittedly intro-duced the subject of the Union by asking Morris duringhis interview whether the stores would benonunion.Kroger employee Thressa Porter also testified that shehad inquired of Morris whether the Company was unionor nonunion. Former Kroger employee Janet Colburnnoted that so much time had passed since she had herinterview with Roy Brody that she was uncertain wheth-er she or Brody had first raised the subject of the Union.Brody asserted that he merely responded to Colburn'squestion. In any event, Colburn acknowledged that al-though Brody told her that the stores would open non-union,he also told her that "it would be up to the em-ployees later if they wanted [aunion]." Similarly, formerKroger employee Jeffrey Poisson testified that whileStoreManager Tom Sawyer told him at his interviewthat there was "a chance" that Respondent would opennonunion,that the latter also told him that "it would beup to the employees [whether they wanted a union] afterthe stores opened up."In theabsenceof any finding that Respondent was ob-ligated to recognize and bargain with the Union at thetime it opened any of its stores, andassessingthe allega-tions incontext, I find that the General Counsel hasfailed to establish by the weight of the evidence that thenonunion status statementswere coercive or otherwiseviolative of Section 8(a)(1) of the Act. Accordingly, Ishall recommend that theseallegationsbe dismissed.b. InterrogationIt isdisputed that Kessel applicants who were em-ployed or previously employed by Kroger were ques-tioned by Respondent's interviews, mostly Morris, aboutwhy they believed the Kroger stores closed. The Gener-alCounsel contends, "this question was designed toreveal the applicants' Union sympathies." According toMorris, in asking this question, he had relied on the sameinterviewing technique that had been developed at Ha-mady's. Thus, Morris testified as follows:Well that was a question that we had developedwhen we were with Hamady's that we used whenwe discussed the Kroger people over in the westernside of the state when we purchased these stores,and our reason for using that question is, we wantedto determine how the applicant felt about their self.Did they nottry toblame the closing off on alltypes of other people and would they accept the re-sponsibility their own self? It gives you a feel of,can this applicant get off the ground and get goingon their own?IfindMorris' explanation regarding his question asplausible and as such, his inquiry had a legitimate busi-nesspurpose. Although the credited testimony also dis-closed that Morris, Al Kessel, and Huffman asked someapplicantswith Kroger experience about their attitudetoward the Union, in context, the inquiry appears to be 448DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDrelated to the reasons Kroger went out of business ratherthan calculated to ferret out union supporters.As noted previously, a majority of the former Krogeremployees expressed bitterness toward the Union for fail-ing to grant concessions and held the Union responsiblefor the stores closing. Yet, there is little evidence tendingto show that any of this bitterness harbored against theUnion enhanced the employability of these formerKroger employees. Rather, as noted previously, and aswill be discussed more fully infra, the record disclosedthat Kessel was principally concerned with avoiding suc-cessor obligations so that he could set the initial termsand conditions of employment. To accomplish this, hecloselymonitored the hiring of Kroger employees interms of numbers and percentages and not whether theywere for or against the Union.The Board now holds that not all forms of interroga-tion are per se violative of Section 8(a)(1), but only thatwhich reasonably tends to restrain, coerce, or interferewith the exercise of rights guaranteed by Section 7 ofthe Act. SeeRossmore House,269 NLRB 1176 (1984).Applying this standard to the instant case, I find thatunder all the circumstances, the General Counsel has notestablished that the interrogations here tend to restrain,coerce, or interfere with employees' rights guaranteed bythe Act in violation of Section 8(a)(1). Accordingly, Ishall recommend that these allegations be dismissed.31c. Statementson quotasor limitations concerning thehiring of Kroger employeesAs noted above, the credited testimony disclosed thatAl Kessel intended to open his stores nonunion and tooksteps to avoid successor obligations. Huffman crediblytestified thatKessel revealed his intentions during theevening of November 27 at the Holiday Inn, when hewelcomed members of hismanagerialstaff and cautionedthem, inter alia, to be careful not to approach 50 percentin the hiring of Kroger's work force. Kessel repeatedlyreminded Huffman of this hiring constraint over the next2 weeks. Given the massive number of applicants, it isnot surprisingthat a few of them were told of the quotasor parameters governing the hiring of ex-Kroger employ-ees, evenif only to mollify them or, as testified by Huff-man, to get them off his back. Thus, a credited compos-ite of admitted testimony disclosed that Huffman told ex-Kroger employees Ricky Wisner and Gail Zedemont inearlyDecember 1981, in separate conversations, interalia, he could not hire them because he was already closeto a 50-percentlimitation in hiring ex-Kroger employees.Other supervisors also made reference to percentagesor other limitations, vis-a-vis, the hiring of ex-KrogerstDickerson credibly testified thatMorns asked him how he feltabout crossing a picket line.In assessing whether Morris'inquirywasviolative ofthe Act,it is noted, inter alia, that Dickersonadmittedly in-troduced the subjectof the Unionat the interview.Furthermore, the in-quiry did not appear to have any connectionwith Dickerson's unsuccess-ful attempt to gain employment with Kessel.Dickersondid not know atthe time that Kessel would be the employer.Still further,it is noted thatof the hundreds of applicants interviewedby Morris,no one else ascribedto him anything referrable to picketing.In these circumstances, I findthatMorris'inquiry was isolated and did not restrain,coerce,or interfereotherwisewith Dickerson in violation ofSec. 8(a)(1) of the Act, as al-leged.employees in explaining to applicants that Respondentwanted to avoid certain union considerations. Thus,former Kroger employee Bonnie Flateau testified credi-bly that head cashier Mary Meacham told her not to bedisappointed if she was not hired, because Respondentcould hire only a limited percentage of Kroger employ-ees to avoid having trouble with the Union. Further, thecredited testimony disclosed that SupervisorDeniseHenke told applicant James McLaren, another formerKroger employee, that Respondent had filled its quota ofKroger employees and explained that if they had hiredmore than 50 percent, the Union could get them.Ifind that Respondent, by telling applicants, in themanner noted above, that they are precluded from em-ployment considerations because a quota or percentagehad been established, to avoid dealing with the Union,tends to restrain and discourage union activity. SeePot-ter'sChaletDrug,233NLRB 15, 20 (1977), enfd. 99LRRM 3327 (9th Cir. 1978). Accordingly, I find that Re-spondent, by the aforenoted statements, acts, and con-duct violated Section 8(a)(1) of the Act, as alleged.d.Otherstatements3 aBarbara Miley testified without contradiction that, inearly July 1982, Tom Lazar, a Kessel manager, refusedto give her a recommendation for a job, stating, "I'msorry Barb, I'm afraid I'd get into trouble." Miley andLazar had previously worked at the same North Sagi-naw Street store, where the latter was storemanager.According to the General Counsel, Lazar refusedMiley's request because he had observed her picketingand he did not want to get into trouble with A] Kessel. Ifind, however, in the absence of any antiunionstatementsor other unlawful conduct by Lazar, that his reference to"trouble" is too ambiguous and insufficient to supportthe allegation that he refused to recommend Miley be-cause of her support for the Charging Parties. Accord-ingly, I shall recommend that this allegation be dis-missed.Former Kroger employees Rebecca Green and Mear-dies Perry ascribed union hostility and certain coercivestatementsto Richard Knight, a comanager for Respond-ent in lateOctober and early December 1982, which thelatter denied. Green and Knight had worked for Krogerin the same Belsay Road store for 4 years. On the Octo-ber date in question, Green, while on picketing break,32 The General Counsel's offer in evidence of two affidavits of Mi-chael Gerulski on the asserted basis that he was unavailable as a witness,pursuant to Fed.R. Evid 804(a),was denied at the trial It was noted,inter alia, that no attempt was made to serve Gerulski with a subpoenapersonally.Instead,the General Counsel,in large part, relied on informa-tion provided on the telephone by someone purporting to be Gerulski'smother,that he had moved to Oklahoma.Under all the circumstances,and for reasons noted more fully on the record,and as the General Coun-sel, in his brief,has not advanced any other basisfor thereceipt of theaffidavits,I reaffirm my previous ruling and find that reasonable effortswere not made to secure Gerulski's appearance to warrant the admissionof the affidavits See generallyALJ discussion,K & K TransportationCorp, 254 NLRB 722, 733-734 (1981),Great SouthernConstruction,266NLRB 364, 376-377(1983).As no other evidence was submitted regard-ing allegations 14(c) and(e) in the amended complaintinCase 7-CA-21402 (G.C. Exh.C-1(z)), I shall recommend that the allegations be dis-missed. KESSEL FOOD MARKETS449met with Knight and had a brief conversation.Green tes-tified thatKnight told her that he had "bitter feelingsagainst the Union because we weren't allowed to vote onwage concessions."She asserted that Knight also madereference to the NLRB charges and stated that "if thejudge ruled against Kessel that the big man(Al Kessel)himself would close the stores."According to Green, sheasked Knight why Kessel would do something like thatand he responded,"Well,Mr.Kessel doesn'twant aunion and frankly, neither do I."As for the mid-Novemberallegation,Perry testifiedthatwhile she was walking the picket line, she metKnight, her "good friend"and former colleague atKroger's, and asked for his help in getting her a job.Perry testifiedwith corroboration from Green thatKnight pointed to her picket sign and gave that as hisreason for not being able to get her hired.Although Knight admitted conversing with Green andPerry, longtime colleagues and friends,he denied the es-sence of their remarks ascribed to him,relative to theUnion.I credit Knight's denials.In doing so,I found himmore consistent, plausible,responsive, and forthrightthan Green and Perry. Green, for example, had testifiedthatKnight told her that he had applied for a job withRespondent because, inter alia, Kessel had informed himthat the Flint store wouldbe nonunion.However, in theaffidavit provided by Green to the NLRB in November,less than a month after the disputed remarks were made,she stated that she did not know how Knight hadlearned that the store would be nonunion. Perry's testi-mony also suffered on cross-examination.For example,she testified that during her interview with Kessel, thelatter had scribbled some mark, she believed to be an"X" in the upper right-hand corner of her application.When she later identified her application, however, sheadmitted that nothing resembling such a mark appearedthereon.In this connection I foundPerryless thancandid when she asserted that she had not heard any-thing about "X" marks before she had testified, particu-larlywhere,as here, so much of the earlier testimonywas devoted to this subject.In crediting Knight, I find, inter alia,contrary to theGeneral Counsel, that while he was an active member ofthe Save Our Jobs Committee (SOJC), such participa-tion,without more,does not reflect an antiunion bias. Itappears thatSOJC wasmerely a vehicle to exert pres-sure on the local union to accept wage concessions fromKroger to keep the stores open. The record is devoid ofany evidence tending to show thatSOJCwas antiunion.In sum, I shall recommend that the allegations namingRichard Knight be dismissed as not supported by cred-ited testimony.3.The 8(a)(3) allegationsa.Case 7-CA-20284As noted previously,central to a viable retail groceryoperation, as perceived by Al Kessel, was that he be freeof union or successor obligations,at least in establishingthe initial terms and conditions of employment. Thus,Kessel conceded that if he were unable to set the initialwage and benefit package and had to bargain with theUnion,he would not have acquired those Kroger stores.Admittedly,Kessel had long been schooled about"successorship"criteria.In this regard,the record dis-closed,inter alia,that in 1980, Kessel,as a Hamady offi-cial,had received,pursuant to his request,awrittenopinion from Howard Grossman,Hamady's labor coun-sel, cautioning him that "if the majority of [Kroger] em-ployees you were to hire were former union employees,theNationalLaborRelations Board would impose aduty upon [Hamady]to recognize and bargain with theUnion." (G.C. Exh.9.)Grossman also reminded Kesselthat Hamady "would not have to adhere to the previouscontract." (Id.)Kessel, in turn,advised President Dandyand other Hamady officials that neither the Kroger-unioncontracts nor the existing Hamady-union contracts im-posed "successorship"obligations and recommended thatthese stores open nonunion.To accomplishthis,Kesselpointed out to Norman Griffin,then Hamady's personnelmanager,that they had to hire less than 50 percent ofKroger'sworkforce in these stores.AlthoughKessel'srecommendationsvis-a-vistheUnion were subsequently rejected, this backdropis rele-vant in assessing Kessel's overall modus operandi.Again,in 1981 while Hamady officials were assessing the feasi-bility of acquiring additional Kroger stores,Kessel's pos-ture remained unchanged in terms of dealing with theUnion.As the record disclosed,these stores were not ac-quired by Hamady,but by Kessel himself,and he was al-ready disposed to operate them nonunion. Given hisfreedom from Hamady constraints,Kessel made plans todiscriminate against Kroger employees, as alleged.Thus, the record disclosed that even before theSaginaw/Corunna stores were purchased,Kessel hadconveyed to Morris his intentions to operate these storesnonunion and Morris,admittedly,passed this on to Huff-man. The credited testimony disclosed that first Morrisand later Kessel himself told Huffman that they had tolimit the number of Kroger employees to be hired tounder 50 percent to reduce the Union's chances tobecome the bargaining agent.Similarly, the record dis-closed that during the evening of November 27, at theHoliday Inn, after a buffet dinner welcoming Kessel'snew supervisors,Kessel made it clear that he did notwant to deal with the Union and cautioned his manageri-al staff to stay under 50 percent of the Kroger workforce.This theme was repeated over the next 5 weeks asKessel closely monitored the hiring of ex-Kroger em-ployees.A number of ex-Kroger employees testified cre-dibly (some without contradiction), that they were toldby supervisors that Kessel had set a quota or percentageregarding the hiring of the Kroger work force becausehe wanted the stores to operate nonunion. As noted pre-viously, such statements are coercive and violative ofSection 8(a)(1) of the Act.The recordalso disclosed that Kessel vented specialhostility toward theMeatcuttersUnion and RichardPhillips, its president.This evolvedfrom difficulties thatKessel, as aHamady official, had experiencedin negoti-atingwith Phillips. Attorney Grossman testified that atthe time Kessel(on behalf of Hamady) was involved in 450DECISIONS OF THENATIONALLABOR RELATIONS BOARDnegotiating the purchase of Kroger stores in westernMichigan, Phillips had refused to give certain contractualcommitments that threatened the entire deal. This wasnot to be soon forgotten by Kessel. As Huffman crediblytestified,Kessel called Phillips a son-of-a-bitch andstated, inter alia, "under no circumstances" should hehire anyone from that union. It is undisputed that Kesseldid not hire any Kroger meat department employeesfrom the Saginaw/Corunna stores although the meat de-partments under Kessel, when those stores reopened,were admittedly short on experience. In this regard therecord disclosed that although 4 ex-Kroger employeesapplied for some 20 openings, none of them were hired.Given my earlier credibility resolutions, I am unpersuad-ed that Respondent made any genuine effort to reachany of these applications. For example, I see no reasonto accept Kessel's assertion, in the absence of verifica-tion, that he phoned applicant Robert Shaler, but no oneanswered.It is well settled that a new owner, free of successorobligations, is entitled to wipe the slate clean by nothiring or retaining any of the seller's employees. SeeHoward Johnson Co.,supra, 417 U.S. at262;SpencerFoods,268 NLRB 1483 (1984);Jim's Big M,264 NLRB1124 (1982). This principle, however, is not so broad asto permit discriminatory hiring practices based on antiun-ion considerations.Cf.-Jim's Big M,supra at fn. 2. Thus,the Supreme Court inHoward Johnson,417 U.S. at fn. 8,noted as follows:Of course, it is an unfair labor practice for an em-ployer to discriminate in hiring or retentions of em-ployees on the basis of union membership or activi-ty under Section 8(a)(3) of the National Labor Rela-tions Act. . . . Thus,a newowner could not refuse tohire the employees of his predecessor solely becausethey were union members or to avoid having to recog-nizethe,union.[Emphasis added.]Because an employer is generally free to hire a com-pletely new and different work force, proving antiunionmotivation is no small task. In the case at hand, howev-er, given the credited testimony of Huffman and Wallen(statutory supervisors and agents), the conclusionis ines-capable that Respondent was discriminatorily motivatedin itshiring practices. As such, and on the total state ofthis record, I am persuaded and find that the GeneralCounsel has established by a preponderance of the cred-itedevidence that Respondent limited the hiring offormer Kroger employees to avoid "successorship" obli-gations in violation of Section 8(a)(3) of the Act, as al-leged.33 SeeSpencer Foods, supra.b.Case7-CA-21402The General Counsel contends that Respondent hadengaged in the samediscriminatory hiring practice re-garding the five Flint stores, as it had regarding thethree Saginaw/Corunna stores. In support thereof, theGeneral Counsel argues, inter alia, that Kessel FoodMarkets, Inc. (Case 7-CA-20284, Saginaw/Corunnastores) and Kessel Food Stores, Inc. (Case 7-CA-21402,Flint stores) constitute a single employer and as such, therecord does not provide any basis for distinguishing thetwo cases regarding discriminatory conduct. Thus, theGeneral Counsel relies"primarilyon the evidence inCase No. 7-CA-20284." (Emphasis added.)Although I am of course mindful of my findings ofRespondent's discriminatory hiring practices vis-a-visSaginaw/Corunna, it is also noted that there was ap-proximately a 5-month hiatus before Respondent had ac-quired and staffed the Flint stores. During the interven-ingmonths, Respondent's earlier hiring practices hadbecome the subject of unfair labor practice charges datedFebruary 3, 1982 (G.C Exh. 1(e)), and a formal com-plaint datedMarch 16, 1982 (G.C Exh. 1(m)). Thus,Kessel had to be cognizant that his acts and conduct vis-a-vis the Flint stores would be closely scrutinized. How-ever, this does not mean that I must reject all statementsand other action undertaken by him as merely self-serv-ing. It only serves to underscore the difficulties here inascertaining Kessel's real motives unless his action is ac-companied by fresh acts of independent misconduct.The record disclosed that, at a May 16 evaluation ses-sion,Kessel told his newly appointed managers that hewas not concerned with quotas or percentages and ex-pressed a willingness to hire all former Kroger applicantsprovided that they were rated at least as "good" employ-ees.Although Kessel's statements may have been tem-pered by the pending unfair labor practice allegations,thisdoes not relieve the General Counsel of showingthatKessel's treatment of ex-Kroger employees, comingsome 5 months after the initial misconduct, continued tobe discriminatorily motivated. The record tends to mili-tateagainstsuch a finding. For example, regarding therating of former Kroger employees, I find it plausibleand consonant with legitimate business considerations,forKessel, as he testified (with corroboration), to relysolely on the opinion and recommendations of his fournewly appointedmanagers,allof whom had served inthe same capacity for Kroger. Although, on one hand, itis likely that Kessel was still categorically opposed todealing with a union with regard to the initial terms andconditions of employment, on the other hand, given thefactors then militating against "successorship," it appearsthat Kessel had little reason to continue his discriminato-'3 This finding does not extend to former Kroger employees who wereemployed in the Saginaw/Corunna stores, but did not apply for employ-ment with Respondent Although the General Counsel contended futility(not specifically alleged), he produced only two witnesses who testifiedregarding Respondent's nonunion status, but not thatthey weredenied anopportunity to apply or that they were not hired because of union mem-bership or activitiesOne of these witnesses, Timothy Adams testifiedthat he did not apply because the wages and benefits of a nonunion em-ployer were too low Further, the finding of 8(a)(3) violations does notextend to Greg Ortega, Susan Tahash, and Ricky Wisner Ortega andTahash were not recommended on the basis of performance by supervi-sors who had worked with them previously Regarding Wisner, Huffmantestified that he would not have hired him for reasons unrelated to theUnion On the other hand, it does extend to other members of the OrtegafamilyThus, I reject as pretextual and not supported by the record, Kes-sel's assigned reason of a policy to reject other members of a familywhen one member is denied employment It is noted that none of the su-pervisors directly involved in hiring testified about any such policyMoreover, Manager Tom Sawyer testified that he was never told of thispolicy and was instructed by Kessel to offer Bruce Ketcham part-timework, but not his brother Tom Ketcham KESSEL FOOD MARKETSry hiring practices.34 Significantly, based on this evalua-tion process of ex-Kroger employees,Kesselhired 79 ofthe 120 applicants, or just over 65 percent (R. Exh. 37).The recordalso disclosed that offers of employmentwere made and refused by approximately eight otherformer Kroger-Flint area employees.In all, approximate-ly 72 percent of the former Kroger-Flint employees whoapplied were either hired or offered employment.In assessing Kessel'soverallmotivation vis-a-vis theFlint stores,it is also noted,that aside from an isolatedreference to a few applicants regarding the nonunionstatus of those stores (previously found here not to becoercive), the record is devoid of credible evidence tend-ing to show that Respondent otherwise independentlyviolated Section 8(a)(1) of theAct. Thus,unlike the ex-perience of some applicants for jobs at the Saginaw/-Corunna stores,no applicant was told that he or shecould not be considered for positions for the Flint storesbecause of a quota or other limitation regarding thehiring of ex-Kroger employees. Further,unlike the Sagi-naw/Corunna situation,where Huffman and Wallen (su-pervisors and agents)testified againstKessel, no onesimilarly situated testified adversely to Kessel,concern-ing the Flint stores.Because of the foregoing,noting particularly a 5-month hiatus and a dearth of evidence tending to showindependent misconduct regarding the Flint stores, I findthat the General Counsel has failed to establish by a pre-ponderance of the credible evidence that Respondentcontinued to discriminate against former Kroger, em-ployees as alleged.Accordingly,I shall recommend thatthe charges alleging violations of Section 8(a)(3) and (1)in Case 7-CA-21402be dismissed.354. 8(a)(4)and (1) allegationsIt is alleged that Respondent suspended and then dis-charged SupervisorsRichardHuffman and BradleyWallen because they gave testimony adverse to Respond-ent in Case 7-CA-20284. Huffman and Wallen testifiedinitially on September 21 and 23, 1982, respectively.According to Kessel, he suspended Huffman on Sep-tember 23 because,1day earlier,the latter had assertedlyattempted to intimidate Richard Garrett,a meat depart-ment employee at the Corunna store,by stating, "Don'tfuck me or I'll fuck you." Huffman was never questionedabout the incident nor reinstated.By letter dated Octo-ber 14,Kessel advised Huffman that he was terminatedeffective October 16, without stating any reason for suchaction.As for Wallen, Kessel asserted that he was sus-pended on September 23 because of testimony linkinghim to a bribe and because of his friendship to Huffman.Wallen also received a termination letter from Kessels'For reasons discussed more fully,infra, I have found Respondentnot to be a successor,as alleged.as The General Counsel also contended that Respondent independentlyviolated Sec.8(a)(3) of the Act by failing to offer and hire MeardiesPerry because of her picketing and related activities on behalf of theCharging Parties.For reasons stated previously,I have rejected Perry'stestimony in critical areas.In the absence of other credible evidence, Ifind that the General Counsel had failed to demonstrate that Respondenthad discriminated against Perry as alleged.Accordingly,I shall recom-mend that this allegation be dismissed.451dated October 14 without stating any reason for the dis-charge.As noted previously, Respondent contends that Huff-man and Wallen were discharged because of"repeatedacts of disloyalty"thatKessel did not learn about untilafter they were suspended.Iam convinced,however,that there was only one act of "disloyalty" that reallymattered to Kessel,towit, the adverse testimony, andthatRespondent merely seized on the other so-called"acts" as a pretext to shield its real motivation.The factors noted below, tending to show that Kesselhad decided to retaliate at the first opportunity,are tell-ing and substantial.Thus, admittedly,Kessel's immediatereaction to hearing Huffman's testimony in the court-room was to fire him.Kessel,however, was too astute toact so precipitously and backed off, "after[he] had achance to reflect on it." He explained more fully as fol-lows:I realizedthat if I firedhim I would make a martyrout ofhim....And I realize that I wasn't afraidof the truth and that, if I fired him, it would be ademonstration to the employees that I was hidingsomething.And I hadnothing to hide.And Ifigured that if he had the brass to sit hereand lie all day, I had the brass to put him backthere and make him face the people he was lyingabout.And that was even better in my mind thanfiring him. [Emphasis added.]Kessel's exercise at restraint and his reluctance to"make a martyr" out of Huffman was indeed brief. Twodays later, Huffman was suspended. The evening of theday on which Huffman testified, Kessel summoned theCorunna store's supervisors to a meeting to tell them oftheir colleague'sbetrayal.He informed his supervisorsthat Huffman had been a witness for the Union and thathis testimony reflected"inaccurate recall."Kessel spokeof the need to build a "business on relationships" and assuch,"it requires a great deal of trust."He told his su-pervisors that he still trusted them; that he did not knowwhy Huffman did what he did, but, would appreciate"any insight" they might provide and urged them to feelfree to come forward with information about Huffman.To Bonnie Issac, head cashier,and her fellow depart-ment heads, Kessel's remarks conveyed the perceptionthat Huffman had"sold them out." Issac explained, "Wejust thought how could our manager[Huffman]that wehad trusted go out and[say] a bunch of things that wedidn't think were true and we knew weren't true. Imean,you know, your manager you trust." When Issacwas asked how she knew that Huffman was not truthful,she responded, "Well because he was on the union's side,he wasn't on the Kessel side."Thus,Kessel successfullyisolated Huffman from the rest of his staff. He could nowexpect help from his supervisors to supply negativesabout Huffman to build a case to justify his dismissal.The next morning, Respondent began to enlist the sup-port of rank-and-file employees. Employee Richard Gar-rett testified that Roy Brody approachedhim in the meatdepartment that morning around 8 a.m., and spoke of the 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"shock" of Huffman's testimony. Brody urged Garrett tocome forward and volunteer "any kind of information"about Huffman. According to Brody, Garrett respondedimmediately, but the former did not pursue the matteruntil after he left the store and had a chance to reflectthereon Brody later phoned Garrett at the store, and ar-rangementswere made tomeetafter work.Early the same morning, and soon after Garrett firstmet with Brody, Huffman engaged Garrett in a brief dis-cussion in the meat department. Huffman had learned ofKessel's meeting the previous evening and to dispel thenotion that he had "sold out," he told Garrett that hetestified truthfullyTo break some of the tension sur-rounding the trial, Huffman also remarked in a jokingmanner, "Besides, don't you guys fuck with me becauseotherwiseIam goingto fuck with you." According toKessel, this latter remark, which he first learned aboutthat evening, constituted an attempt by Huffman to in-timidateGarrett and, as such, decided to suspend Huff-man the following day.Clearly,without more, Huffman's remark, at best, isambiguous However, it does not matter, if, as I am con-vinced, Kessel was looking for any vehicle, even if onlycolorable, to rid himself of Huffman. Thus, admittedly,no attempt was made by Respondent to question Huff-man regarding the incident. Garrett's recent employmenthistory does not tend to qualify him as a model for trust-worthiness. Thus the record disclosed that Garrett's pre-vious employer had accused him of theft of meat andhad threatened to have him prosecuted, dropping thematter only after Garrett signed a statement stating thathe would not attempt to return to work and collect backwages.More recently, Tim Kessel also accused him oftheft, although here it appears that Respondent clearedhim of wrongdoing about 1 week before Huffman testi-fied.In the total circumstances of this case, noting, interalia,Garrett's apparent willingness to "volunteer" infor-mation about Huffman and Wallen, both before and afterHuffman's remarks, I find it highly unlikely that he wasintimidated.Rather, I find it more likely that Garrettseized on Huffman's remarks to further secure his ownpositionwith Respondent. In any event, the failure toundertake any meaningful investigation and to rely solelyon Garrett" tends to support the view that Respondentwas not really interested in the facts, but was out to getHuffman.As noted above, on the evening of September 23(Wallen had testified earlier that morning), Kessel, with-out giving any reason, told Huffman and Wallen thatthey were suspended with pay The suspensions werenever lifted; both of them were terminated effective Oc-tober 16 In the meantime, Kessel's efforts to build a caseby urging his employees to come forward with any in-formation produced a stream of reports touching on vir-tually everything that Huffman andWallen did bothinside and outside the store Sharon Edwards, headbaker, for example, met with Kessel on three separateoccasions to ensure that nothing of possible use against36 As a witness, I found Garrett vague, evasive,inconsistent,and unre-liableHuffman and Wallen was omitted. Regarding Wallen,she even "speculated" that he was responsible for steal-ingmeat in his department although Kessel acknowl-edged that this was never substantiated. 37 The result is asmorgasbord of complaints, much of which is petty, am-biguous, based on hearsay, speculative, conclusionary,and unsubstantiated.38Moreover, the information, inmajor part, was derived from those with self-interest, an-tiunion bias, or from those who were otherwise out toget Huffman and Wallen for testifying against Kessel 39Respondent relies, in large part, on statements Huff,man was asserted to have made denigrating both Brodyand Kessel in April and May. For example, Issac toldKessel that Huffman told her in late April or early Maythat he used to work with Brody (at Hamady's), andcautioned her to "watch out" because "he can be acreep."Assuming arguendo, that the statement wasmade, it does not appear so outrageous, or that it other-wise reaches the level of materially compromisingBrody's position to normally warrant dismissal. Further,aside from the fact that the statement, if made, occurred4 or 5 months before Huffman testified, the record dis-closed that by the time the instant hearing opened, therelationship between Brody and Huffman, after someearly problems, had improved steadily. As noted byBrody, while he had threatened to replace Huffman inJuly, by mid-August he was doing "much better" and bythe time Huffman testified, conditions in the Corunnastore were "fine" and on "par" with the other stores37 In assessingwhether any of the information provided by Edwardswas accurate on one hand,or exaggerated or based on hearsay on theother,itisnoted,inter alia, that she and Issac compared mental notesabout Huffman,before much of it was related to Kessel I tend to believethe latter condition because I found Edwards, at times, evasive, inconsist-ent, and less than forthright and along with my observation of her de-meanor, unimpressive as a witness As for being less than forthright, it isnoted, inter alia, that Edwards said nothing of an important private meet-ing she had with Kessel, at the home of a colleague, on the subject ofHuffman38For example, Edwards and Issac had informed Kessel of variousdoubts expressed by Huffman regarding the future of Respondent'soper-ations, e g,that it might not be in business"for much more than a year"Edwards acknowledged that Huffman did not explain nor did she askhim what he meant Issac testified that she asked Huffman if she shouldstart looking for another job to which Huffman "kind of smirked anddidn't say much more"Kessel seized on this as an example of Huffman'sdisloyalty and efforts to undermine Respondent I find that the creditedtestimony does not support Kessel's contentionThus,in the absence ofevidence to the contrary, the assessment ascribed to Huffman may haverepresented his frank opinion at that time Further,I see no reason, with-out more,to attribute any sinister motive to Huffman In any event, theremarks and circumstances,atmost, are ambiguous On the other hand, Ifind the failure by Kessel to question Huffman regarding the remarks as-cribed to him tends to support the finding that the various reasons as-signed by Kessel for terminating him are merely pretextual39As noted earlier, according to Issac, Huffman had to be lying be-cause he was on the unionsideOrville Yerian, the grocerymanager,during his employment interview noted that the "union contract" was animpediment to successful grocery business operations He cited examplesdealing with seniority and scheduling as limiting an employer's ability tooperate the business Although Yerian's antiunion sentiments is a factor toconsider in assessing his overall credibility,it is also noted that he wasindependently upset at Huffman because the latter made reference to himin his testimonyOverall, including demeanor factors, I found Yerianlargely implausible, evasive, equivocal, less than forthright, and unreliableas a witness KESSEL FOOD MARKETSGiven the total circumstances of this case, noting, interalia, that Huffman was performing, at least satisfactorily,at the time the instant hearing opened, the conclusion isinescapable and I find that, except for the fact that hetestified adversely to Respondent, he would not havebeen suspended and/or discharged. As discussed previ-ously, I have also considered and rejected the plethoraof reasons assigned by Respondent for its action as pre-textual.Compare,Datagraphic,259NLRB 1285 fn. 2(1982);Gerry's I.G.A.,238NLRB 1144, 1145, 1151(1978).Similarly, I find the various reasons assigned by Re-spondent for suspending and discharging Wallen are pre-textual.Kessel noted, inter alia, that he dischargedWallen because he was planning on leaving the Compa-ny without notice and lied about such intentions when hetestified.As discussed more fully previously (see "Credi-bility," supra), the record disclosed that although Wallenhad explored job opportunities with the Taco Bell Cor-poration, he had not been offered a job, and in fact, ap-peared to have lost interest by not showing up for inter-views. In this context,Wallen's representation that hewas not looking for another job at the time he testified,without more, appeared to be confirmed by the record.Kessel also noted the testimony linking Wallen to abribe and speculation connecting him with the missingmeat at the store. For reasons stated previously (see"Credibility," supra), I discredited all such testimonylinkingWallen to a bribe and noted a dearth of probativeevidence otherwise tending to support Respondent'sbribery charges. As for Wallen confiscating meat for hisown use, Kessel himself acknowledged that Edwards'speculation regarding this matter had not been substanti-ated.It is beyond dispute that the discharge of supervisorsfor giving testimony adverse to their employer's interestisunlawful. SeeParker-Robb Chevrolet,262 NLRB 402,404 (1982);OrkinExterminating Co.,270 NLRB 404(1984).As such, and on the basis of the entire record, Ifind that Respondent suspended and later dischargedHuffman and Wallen because they provided adverse tes-timony, thereby violating Section 8(a)(1) of the Act 405.The 8(a)(5) and (1) allegationsSuccessorshipThe record disclosed that on November 14, 1981,Kroger closed three stores in Michigan. two in Saginaw,and a third in Corunna, all within approximately a 60-mile radius. Respondent purchased all three stores a fewdays later, opening the Saginaw stores on December 2,1981, and the Corunna store the following week. On De-cember 24, 1981, Kroger closed an additional five storesinMichigan, all located in the nearby Flint area. OnApril 30, 1982, Respondent also purchased the fiveKroger-Flint stores, opening all of them on May 23,1982.As noted previously, although Respondent incor-porated the Saginaw/Corunna stores and the Flint stores40Given this finding, I find it unnecessary to determine whether Re-spondent's conduct also violated Sec 8(a)(4) SeeOrkin ExterminatingCo, supra at fn 5453separately, all of them are known as Kessel stores andthe two entities (Kessel Food Markets, Inc. and KesselFood Stores, Inc.) constitute a single-employer relation-ship within the meaning of the Act.The General Counsel contends that Respondent is asuccessor to Kroger in the overall eight-store unit, andas such, it succeeded to Kroger's obligations to recognizeand "bargainwith the Charging Unions. Respondentdenies that it is a successor, noting principally, that theCharging Unions had not, at any time material here, rep-resented a majority of its employees in any appropriateunit.4 i-For a new employer to be deemed a successor for col-lective-bargaining purposes, it must first be determined"whether there is substantial continuity of the businessenterprise."Spencer Foods,supra, 268 NLRB at 1484citingNLRB v. Burns Security Services,406 U.S. 272(1972).To reach this threshold question, the Board as-sesses such factors as follows. (1) whether there has beena substantial continuity of the same operations; (2)whether the new employer uses the same plant; (3)whether he has the same or substantially the same workforce; (4) whether the jobs exist under the same workingconditions; (5) whether he employs the same supervisors;(6)whether he used the same machinery, equipment, andmethods of production; and (7) whether he manufacturesthe same product or offers the same services.GeorgetownStainlessMfg. Corp.,198 NLRB 234, 236 (1972);BorderSteel Rolling Mills,204 NLRB 814, 821 (1973).In applying the above factors to the instant case, it isnoted that there is considerable evidence tending to bothsupport and militate against a finding of successorship.In support of successorship, the record disclosed thatRespondent has continued in the retail grocery business,in the same stores and in some respects, operated in thesame manner as Kroger. Additionally, Respondent pur-chased equipment, fixtures, merchandise, inventions, andsupplies, and assumed Kroger's leases. Further, Kroger,contractually agreed to supply Respondent, inter alia,grocery perishable frozen food, produce, dairy, and meatitems and to assist, at least initially, in training Respond-ent's personnel. (R. Exh. 3, p. 1, and service agreement,numbered pars., 2; A. Exh. 5 )41The General Counsel first alleged in Case 7-CA-20284, basically,that all hourly employees, with the traditional exclusions, employed byKesselFoodMarkets,Inc , in its three stores located in theSaginaw/Corunna area, constituted the appropriate unit This unit wassubsequently enlarged in Case 7-CA-21402 to also include all hourly em-ployees employed by Kessel Food Stores, Inc in the five Flint areastores It was also alleged, and I have previously found, that the two en-terprises constitute a single-employer relationship (See fn 4 supra) Assuch, I find no legally sufficient basis to support Respondent's contentionthat the matter was time-barred by Sec 10(b) of the Act See generallyClinchValleyClinicHospital,213 NLRB 315 (1974), AmshuAssociates,234 NLRB 791 fn 2 (1978) Many of the same factors supporting thesingle-employer relationship also serve to favor an overall unit Thus, therecord disclosed, inter alia, heavy centralization with regard to clericaland administrative functions, one overall labor relations policy includingcommon wages and benefits and other terms and conditions of employ-ment, and common overall supervision and employee transfers Notingalso that each store exercises little or no autonomy, I find that all eightstores are sufficiently integrated, thereby justifying the appropriateness ofthe overallunit, as alleged 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKroger's presence, at least in part, was also reflectedin the composition of Respondent's initial work force, as-stated by Kessel, "We were going to buy from Kroger.We needed people who understood the Kroger system."Although the record disclosed that well under half ofKroger's rank-and-file employees were hired by Re-spondent, a slight majority of its initial supervisory em-ployees (31 out of 60) were previously employed byKroger in these stores. Kessel also gave some preferenceto applicants with Kroger experience in filling itslimitednumber of full-time positions.Stillfurther, the record disclosed that Respondentreached out for the same customer pool that had beenserviced by Kroger. Kessel explained that he knew, fromhis long experience in the retail supermarket industry,that the longer the stores remained closed, the greaterthe likelihood that customers all form new habits andshop elsewhere. Thus, Kessel wasted little time in acquir-ing a work force and making other arrangements toreopen the stores as soon as possible.On the other hand, the record disclosed significant dif-ferences in the two operations that. tend to militateagainst anyfinding of successorship. A major differenceis the increased size and composition, of Respondent'swork force. Thus, the record disclosed that Kroger em-ployed 174 unit employees at the time the Saginaw/-Corunna stores closed and 323 unit employees at thetime the Flint stores closed, for a total of 497. Kroger'sfull-time employees far outnumbered the part-timers on a3-to-1 ratio. (G.C. Exhs. - 8 and 14.) By comparison,Kessel employed 216 unit employees at the time theSaginaw/Corunna stores reopened in early December1981, and 395 unit employees in the Flint stores in May1982,when those stores reopened, for a combined totalof 611. Kessel, however, for reasons noted below, re-versed the 3-to-1 ratio by favoring part-timers over full-time employees. (R. Exhs. 10 and 25(a)-(e).)Kessel's stated formula for success was tomaintain ahigh service, low price operation. He wanted his custom-ers serviced quickly, in and out of the store, and likeneditto a "Burger King" fast food operation Thus, heplanned to flood the front end of the. store with person-nel such as cashiers,assistantcashiers,and courtesyclerks (baggers). To accomplish this on a cost-efficientbasis, he increased the size of the work force appreciablywith emphasis on part-time help and as a concomitantthereof, lower wages and benefits. Although I havefound that Respondent, to avoid successor obligations,limited the number of former Kroger employees it hiredin the Saginaw/Corunna stores,it isnot alleged, nor canIfind, on the state of this record, that Kessel's relianceon part-time help was unlawfully inspired rather thanpredicted on legitimate business considerations.As the vast majority of Respondent's work force wascomprised of part-time employees (unlike the Kroger sit-uation) and asit isundisputed that its unit employees,generally, received substantially less in wages and bene-fits than Kroger employees (G.C. Br. 42), clearly thesedifferences regarding terms and conditions of employ-ment are also factors tending to detract from the "conti-nuity of the business enterprise." Of greater significance,however,is,assumingarguendo, all the ex-Kroger em-ployees employed in the eight stores who had appliedwere hired, this number would still fall far short of com-prising a majority of Respondent's work force at thetime the stores reopened or at any other material timehere.42 Thus, the record disclosed that of approximately500 unit employees employed by Kroger in its 8 storesimmediately before those stores closed, only approxi-mately 170 of them applied for some 611 unit positions(86 were hired) before those stores reopened. (Jt. Exhs. 2and 3; G.C. Exh. 14; R. Exh. 37.) As such, Kroger's'unitemployees constituted only approximately 14.5 percentof Respondent's eight-store rank-and-file work force (86out of 611). The only demand for recognition and bargainingwas untimely made in November 1981, beforeany of the stores had opened and only supervisors and afew rank-and-file employees had been hired. Compare,Harbor Cartage,269 NLRB 927 (1984), where the union'sdemand was made at a time when the Respondent had"essentially completed" its hiring complement, a majori-ty of whom had worked for the predecessor.As noted previously, it is not expressly alleged, nordoes the record disclose, that any significant number ofex-Kroger employees were denied an opportunity toapply or that they did not apply because they believed itto be futile. (See fn. 33, supra.) Thus, unlike the recordgiving rise to a successor finding inLove's Barbeque Res-taurantNo. 62,245 NLRB 78, 82 (1979), enfd. in perti-nent part 640 F.2d 1094 (9th Cir. 1981), heavily relied onby the General Counsel, it hasnotbeen demonstratedhere that "but for" Respondent's unlawful conduct, theCharging Unions would have "survived" as the exclusivemajority bargaining representatives for their respectiveunits.Further, in the instant case, unlikeLove's Barbeque,inwhich the Board had determined that Respondent's "un-usual" hiring procedure was designed to conceal from itspredecessor's employees the fact that it was hiring, I findhere that Respondent's reasons for failing to identifyitself in its initial advertisements and its decision to openemployment opportunities to the public at large, ratherthan to confine itself to Kroger's work force, are plausi-ble and appear to be based on sound business consider-ations. For example, it isunderstandable, as explained byKessel, that he initially used "blind" advertisements tominimizehis risk of embarrassment in the eyes of thoseinvolved in the grocery supermarket industry because hehad not yet purchased the Kroger stores. However,Kessel had to, advertise immediately as Thanksgiving andChristmas were approaching, and he wanted to acquire awork force in time to open the stores for the holidays.As for opening up employment opportunities to thepublic at large rather than acquiring the same work forceemployed by Kroger in those Saginaw/Corunna andFlint area stores, Kessel explained that this latter sourcefor labor was far too limited to satisfy his prescription42 The General Counsel's reference to an occasional Board decisionwhen a majority showing in the context of "outrageous and pervasive"conduct during organizing campaigns was unnecessary, as a preconditiontowarrant a bargaining order, is now dated SeeGourmet Foods,270NLRB 578, 580 (1984), in which the Board declared, "[W]e would, underno circumstances, issue a nonmajority bargaining order " KESSEL FOOD MARKETS455for asuccessful operation in the retail supermarket indus-try.As noted above,Kessel required a much larger staffthan Kroger,withspecial reliance on part-timerswhowereto receive lowerwages andbenefits.According toKessel,in such circumstances,he could not be confidentthatKroger's staff, comprisedmostlyof full-time em-ployees, would be attractedor interestedinworking forRespondent.Withoutmore, contrary to the GeneralCounsel,I cannot find in the circumstances of this casethatKessel,by advertisingfor personnel in thenewspa-pers,did so, in wholeor in part, to "conceal" for dis-criminatoryreasons, theidentity of the new employerfrom Kroger employees.Stillother factorstending to militate against"succes-sorship" involvethe hiatus in operations and the uniondisaffectionexpressedby a majority of Kroger employ-ees.The record disclosed that the threeSaginaw/Corunnastoreswere closed overapproximatelya 3- to 5-weekperiod and the five Flintarea storesfor approximately 5months before thesefacilities reopened as Respondent'sstores.Kroger had determinedthat it wasfinancially toocostly to continue to operate thesefacilitieswithout con-cessionsfrom the Charging Unionsand nonewere forth-coming.Thus, itappears thatKrogerno longer deemeditviable tomaintainthosestores and closed all of them,while activelypursuing a purchaser.Huffmancrediblytestifiedwith corroboration and withoutany contradic-tionthatduringthe employmentinterviewsa majority ofKroger employeesstated thattheywere "bitter andangry" toward the Union for notpermitting them to beheard vis-a-vis theconcessions.They also held theCharging Unionslargely responsiblefor the demise ofthe stores. These circumstances give rise to a substantialquestion regardingthe ChargingUnions' continued sup-port among Kroger employees at the stores in question.Cf.UnitedMaintenanceCo., 241NLRB 529, 532 (1974),inwhich,inter alia,the hiatus resulted fromthe employ-ees' strike.Given the totality of thecircumstances noting the fac-tors statedpreviouslyfavoring successorship but alsonoting,inter alia,thatRespondent employed a substan-tiallylarger complementof employees;thatmost of itsemployees were part-time employees;thatthereweresubstantial differences in other terms and conditions ofemployment; that thereexisted a substantial hiatus in op-erations;that a majority of ex-Krogeremployee-appli-cants expressed union disaffection,and that theChargingUnions had not represented a majorityof Respondent'semployees at any time material here,I am persuaded thaton balance, the record falls shortof establishinga suffi-cient continuity of thebusiness enterprise. In short, I findthatRespondentdoes not qualifyas a successorfor col-lective-bargaining purposes.See generallyHoward John-son Co. v. Detroit Local JointExecutiveBoard,supra, 417U.S. at 262-263 fn.9.A fortiori,all allegations derivedtherefrommustfall.Accordingly,Ishall recommendthat all 8(a)(5) allegations be dismissed.spondent),constitute a single employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.Locals876 and 539,United Food and CommercialWorkers International Union,AFL-CIO-CLC (Charg-ing Unions),are labor organizations within the meaningof Section2(5) of the Act.3.Respondent is not a successorto TheKroger Com-pany (Kroger)and its refusal to recognize and bargainwith the Charging Unions has not violated Section8(a)(5) and(1) of the Act.4.By telling job applicants that they could not behired because it was limited in hiring to a quota or a per-centage of less than one-halfof theformer Kroger em-ployeeswho were employed in the Saginaw/Corunnastores, in order to remain nonunion, Respondent violatedSection 8(a)(1) of the Act.5.By suspending and then discharging SupervisorsRichard Huffman and Bradley Wallen because they gavetestimony at a Board proceeding,theRespondent hasinterferedwith, restrained,or coerced nonsupervisoryemployees in the free exercise of their statutory rightsguaranteed by Section7 of the Act,in violation of Sec-tion 8(a)(1) of the Act.6.By establishing discriminatory hiring practices thatlimitedthe hiring of formerKroger employees who wereemployed in the Saginaw/Corunna stores to under 50percent to avoid dealing with the Charging Unions forcollective-bargaining purposes,Respondent violated Sec-tion 8(a)(3) and(1) of the Act.7.Except to the extent set forth in Conclusions ofLaw 4 through 6, above, the Respondent had not other-wise committed unfair labor practices as alleged in theseconsolidated cases.8.Theunfair labor practices noted in Conclusions ofLaw 4through 6, above,are unfair labor practices affect-ing commerce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving foundthatthe Respondent has engaged in cer-tain unfairlaborpractices in violation of Section 8(a)(1)and (3) of the Act, Ishall recommendthat itbe requiredto cease and desisttherefromand take certainaffirmativeaction designed to effectuate the policiesof the Act.Having foundthatRespondent's hiring practices haddiscriminated against applicantswho had beenemployedby Krogerin the Saginaw/Corunna stores,in violationof Section 8(a)(3) and(1) of the Act, Ishall recommendthat it offerall such individuals who would have beenhired employment in the positionsfor which they wouldhave beenhired but for theRespondent's unlawful dis-criminationor, if thosepositions no longer exist,to sub-stantially equivalent positions, dismissing,ifnecessary,any and all personshired tofillsuch positions.43 SeeSpencer Foods,supra.I shall also recommend that Re-spondent make whole for any lossestheymay have suf-CONCLUSIONS OF LAW1.Respondent Kessel Food Markets, Inc. and Re-spondent Kessel Food Stores, Inc. (collectively also Re-as For reasons stated previously,the remedy does not extend to formerKroger employees who had not applied for employment.See in 33,supra. 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfered all individuals it would have hired but for its un-lawfuldiscrimination against them,asprescribed inF.W. Woolworth Co.,90 NLRB289 (1950),withinterestthereon to be computed in the manner prescribedinFlor-ida SteelCorp.,231 NLRB 651 (1977). See generallyIsisPlumbingCo.,138 NLRB 716 (1962).Having also found that Respondent's suspensions andsubsequent discharges of Supervisors Richard Huffmanand Bradley Wallen interfered with,restrained, and co-erced nonsupervisory employees in the exerciseof theirstatutoryrights, therebyviolating Section 8(a)(1) of theAct, Ishall recommend that Respondent offer HuffmanandWallen immediate and full reinstatement to theirformer or substantially equivalent positions,without prej-udice to their seniority or other rights and privileges,and make them whole for any loss of earnings they mayhave suffered by reason of Respondent's unlawful action.SeeOil City BrassWorks,147NLRB 627,631 (1964),enfd.357 F.2d 466 (5th Cir.1966). Backpay,with inter-est, shall be computed in accordance with the formulaset forth in the Board cases cited above.See alsoOrkinExterminating Co.,270 NLRB 404 (1985).Still further,to cure the independent 8(a)(1) violations,I shall recommend that Respondent cease and desist withthe narrow"in any like or related" injunctive language.SeeSpencer Foods,supra,268 NLRB at 1483.[Recommended Order omitted from publication.]